PERMIS CHAAL

CONVENTION RELATIVE AUX TRAVAUX DE
RECHERCHE

ET
D'EXPLOITATION DES GISEMENTS
D'HYDROCARBURES
ENTRE
L'ETAT TUNISIEN
ET

L'ENTREPRISE TUNISIENNE D'ACTIVITES
PETROLIERES

ET

CANDAX ENERGY INC.
ET

LA SOCIETE DE MAINTENANCE
d'INSTALLATIONS PETROLIERES

De
24 AW \
CONVENTION PORTANT AUTORISATION DE RECHERCHE ET
D'EXPLOITATION DES GISEMENTS D'HYDROCARBURES

Entre les soussignés :

L'ETAT TUNISIEN (ci-après dénommé "L'AUTORITE CONCEDANTE"), représenté par
Monsieur Afif CHELBI, Ministre de l'Industrie, de l'Energie et des Petites et Moyennes
Entreprises,

D'une part,
Et,

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES (ci-après dénommée
"ETAP"), dont le siège est à Tunis, au 27 bis Avenue Kheireddine Pacha, 1002
Tunis Belvédère, représentée par son Président Directeur Général, Monsieur
Taieb EL KAMEL, dûment mandaté pour signer cette Convention. //etñ eut cf

Et O2 FEC BfAJMOES

CANDAX ENERGY INC ci-après dénommée "CANDAX" société établie selon les lois
Canadiennes dont le siège est situé au 512, 120 Adelaide Street West, Toronto,
Ontario, représentée par Monsieur Michael WOOD son Président ;

Et,

La Société de Maintenance d'Installations Pétrolières, ci-après dénommée « SMIP »
société établie selon les lois Tunisiennes dont le siége est à l'immeuble Magrebia,
4éme étage, Rue du Lac Wendermere, les berges du Lac 1053-Tunis, représentée
par son Directeur Général Monsieur Abdessalem BEN AYED. F: Sejour #/AJHocè

D'autre part

ETAP agissant en tant que Titulaire et CANDAX et SMIP agissant en tant
qu'Entrepreneur.

Il est préalablement exposé ce qui suit :

Un protocole d'Accord à été conclu en date du 02 avril 2005 entre l'Autorité
Concédante d'une part et ETAP, CANDAX et SMIP d'autre part portant autorisation de
travaux de prospection dans le Permis CHAAL. Un arrêté du Ministre de l'Industrie et
de l'Energie et des Petites et Moyennes Entreprises en date du 07 juin 2005 portant
institution dudit Permis à été publié au Journal Officiel de la République Tunisienne
n°47 du 14 juin 2005.

Par lettre en date du 10 août 2005, l'Entrepreneur à sollicité l'autorisation de
l'Autorité Concédante pour procéder par anticipation au forage du puits d'exploration
constituant l'obligation afférente au Permis de Recherche Chaal. Ladite demande a
recueilli l'avis favorable du Comité Consultatif des Hydrocarbures, lors de sa réunion
du 16 septembre 2005, tel qu'il a été notifié par la Direction Générale de l'Energie
dans son courrier en date du 11 novembre 2005 et ce dans les termes suivants :

“le dépôt d'une demande officielle de transformation du Permis de Prospection en
permis de recherche.

+le remplacement de l'obligation de travaux sismique afferente au Permis de
Prospection par le forage d'un puits d'exploration ;

À k {
L'ETAP et l'Entrepreneur ont déposé auprès de la Direction Générale de l'Energie en
date du 29 novembre 2005 une demande de transformation du Permis de
Prospection CHAAL en Permis de Recherche laquelle demande à recueilli l'avis
favorable du Comité Consultatif des Hydrocarbures lors de sa réunion du 8 décembre
2005 tel que notifié par la Direction Générale de l'Energie par son courrier en date du
16 décembre 2005. Ladite demande est déposée sous le régime du Code des
Hydrocarbures promulgué par la Loi n° 99-93 du 17 Août 1999 telle que modifiée
et complétée par la loi n°2002-23 du 14 février 2002 et par la loi n°2004-61 du
27 juillet 2004.

L'ETAP est en droit conformément au titre VI du Code des Hydrocarbures de conclure
un Contrat de Partage de Production avec un entrepreneur possédant les ressources
financières et l'expérience technique nécessaires.

CANDAX et SMIP ont fait la preuve de la capacité financière et de l'expérience
technique nécessaires pour exercer toutes les activités de recherche, d'appréciation,
de développement et d'exploitation des hydrocarbures.

L'ETAP, CANDAX et SMIP ont conclu un Contrat de Partage de Production sous lequel
CANDAX et SMIP exerceront toutes les activités objet de la présente Convention et
ses annexes.

En vertu de ce Contrat, CANDAX et SMIP pourront prélever directement une part de
la production pétrolière ou gazière pour récupérer toutes les dépenses de recherche,
d'appréciation, de développement et de production ainsi qu'une autre part à titre de
rémunération. ETAP recevra la part de production restante.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :
ARTICLE PREMIER:

Le Permis de Recherche, tel que délimité à l'article 2 du Cahier des Charges annexé à
a présente Convention (Annexe A) sera attribué à ETAP par un arrêté du Ministre
chargé des Hydrocarbures qui sera publié au Journal Officiel de la République
Tunisienne.

ARTICLE 2 :

L'Entrepreneur s'engage à effectuer et à financer tous les travaux de recherche, et
d'exploitation conformément aux dispositions du Code des Hydrocarbures et des
textes réglementaires pris pour son application et notamment son titre VI et
conformément aux dispositions du Contrat de Partage de Production et de la
présente Convention et ses annexes.

L'AUTORITE CONCEDANTE accorde à l'Entrepreneur le bénéfice de tous les
avantages et privilèges prévus par le Code des Hydrocarbures promulgué par la Loi
n° 99-93 du 17 Août 1999 telle que modifiée et complétée par la loi n°2002-23 du 14
février 2002 et par la loi n°2004-61 du 27 juillet 2004 ainsi que les textes
subséquents pris pour Son application, et par là présente Convention ainsi que ses
annexes.

Les annexes qui font partie intégrante de la dite Convention sont
- Annexe A: le Cahier des Charges ;
-__ Annexe B : la Procédure des Changes ;

-_ Annexe C : Définition et carte de Permis

ETAP s'engage à remplir, les obligations auxquelles elle est soumise dans les délais
impartis en vertu de la présente Convention et ses annexes et du Contrat de Partage
de Production.

Les travaux de recherche et d'exploitation des hydrocarbures effectués par
l'Entrepreneur dans les zones couvertes par le Permis de Recherche sont assujettis
aux dispositions du Code des Hydrocarbures et des textes réglementaires pris pour
son application, aux dispositions de la présente Convention et ses annexes ainsi que
celles du Contrat de Partage de Production.

ARTICLE 3 :

Conformément aux dispositions du Code des Hydrocarbures et des textes
réglementaires pris pour son application, le Titulaire s'engage à payer à l'AUTORITE
CONCEDANTE:

1. la redevance proportionnelle à la production des hydrocarbures (ci-après désignée
"Redevance"}) à la valeur ou aux quantités des hydrocarbures liquides où gazeux
provenant des opérations réalisées dans le cadre de la présente Convention et
vendus ou enlevés par lui ou pour son compte et qui sera acquittée suivant les taux
prévus à l'article 101.2.4. du Code des Hydrocarbures.

Le décompte et le versement de cette Redevance, soit en nature, soit en espèces,
seront effectués suivant les modalités précisées au Titre III du Cahier des Charges.

2. les droits et taxes prévus à l'article 100 du Code des Hydrocarbures.

Il est précisé que lesdits droits, taxes et la Redevance seront dus, même en l'absence
de bénéfice.

3. l'impôt sur les bénéfices suivant les taux prévus à l'article 101 du Code des
Hydrocarbures. Les paiements effectués par le Titulaire au titre de l'impôt sur les
bénéfices remplacent tout impôt qui pourrait être du en application des dispositions
du Code de l'Impôt sur le Revenu des Personnes Physiques et de l'impôt sur les
Sociétés.

Les bénéfices soumis à l'impôt seront calculés conformément aux dispositions du
chapitre premier du Titre VII du Code des Hydrocarbures.

Pour la détermination des bénéfices nets, l'Entrepreneur tiendra en Tunisie une
comptabilité en Dinars où seront enregistrés tous les frais, dépenses, et charges
encourus par lui au titre des activités assujetties à la présente Convention, y compris
les ajustements nécessaires pour corriger les pertes ou gains de change qui
résulteraient sans ces ajustements, d'une ou plusieurs modifications intervenant

dans les taux de change entre le Dinar et la monnaie nationale de l'Entrepreneur en
cause dans laquelle lesdits frais, dépenses et charges ont été encourus, étant
entendu que ces ajustements ne seront pas eux-mêmes considérés comme un
bénéfice ou une perte aux fins de l'impôt sur les bénéfices.

L'amortissement des immobilisations corporelles et des dépenses traitées comme
des immobilisations en vertu de l'article 109.1 du Code des Hydrocarbures peut être
différé, autant que besoin est, de façon à permettre leur imputation sur les exercices
bénéficiaires jusqu'à extinction complète.

Tout solde non amorti de la valeur desdites immobilisations perdues où abandonnées
pourra être traité comme frais déductible au titre de l'exercice au cours duquel la
perte ou l'abandon a eu lieu.

Pour chaque exercice bénéficiaire, l'imputation des charges et amortissements sera
effectuée dans l'ordre suivant :

1) report des déficits antérieurs ;
2) amortissements différés ;

3) autres amortissements.

4. l'Entrepreneur paiera pour son propre compte et comptabilisera au titre des
dépenses recouvrables, les droits, taxes et tarifs prévus à l’article 114 du Code des
Hydrocarbures ;

5, l'Entrepreneur est assujetti au paiement de l'impôt sur les bénéfices visé à l'article
101.3 du Code des Hydrocarbures, toutefois, l'impôt sur les bénéfices issus des
hydrocarbures dû par l'Entrepreneur au titre de la présente Convention, sera pris en
charge totalement par le Titulaire et payé, pour le compte de l'Entrepreneur et ce
conformément aux dispositions du Code des Hydrocarbures.

ARTICLE 4 :

Avant la fin du mois d'octobre de chaque année, l'Entrepreneur est tenu de notifier à
"AUTORITE CONCEDANTE ses programmes prévisionnels de travaux de recherche et
d'exploitation pour l'année suivante, accompagnés des prévisions de dépenses. Il
avisera l'AUTORITE CONCEDANTE des révisions apportées à ces programmes.

L'Entrepreneur est tenu de communiquer sans délai à l'AUTORITE CONCEDANTE les
contrats de fournitures de services, de travaux ou de matériels dont là valeur
dépasse l'équivalent en Dinars Tunisiens de trois cent mille Dollars Américains
(300.000 US $)

L'Entrepreneur convient que le choix de ses contractants et fournisseurs sera
effectué par appel à la concurrence et d'une manière compatible avec l'usage dans
‘industrie pétrolière et gazière internationale.

A cette fin, tous les contrats où marchés (autres que ceux relatifs au personnel, aux
assurances, aux instruments financiers et ceux occasionnés par un cas de force
majeur), dont la valeur dépasse l'équivalent en Dinars Tunisiens de trois cent mille
Dollars Américains (300 000 US$) seront passés à la suite de larges consultations,
dans le but d'obtenir les conditions les plus avantageuses pour l'Entrepreneur, les
entreprises consultées, tunisiennes où étrangères, étant toutes placées sur un pied
d'égalité. Toutefois, l'Entrepreneur sera dispensé de procéder ainsi dans les cas où il
fournira en temps utile à l'AUTORITE CONCEDANTE les raisons justificatives d'une
telle dispense.

ARTICLE 5 :

L'Entrepreneur conduira toutes les opérations avec diligence, selon les
réglementations techniques en vigueur ou à défaut d'une réglementation appropriée,
suivant les saines pratiques admises dans l'industrie pétrolière et gazière
internationale, de manière à réaliser une récupération ultime optimale des ressources
naturelles couvertes par le Permis et les Concessions qui en dérivent. Les droits et
obligations de l'Entrepreneur en ce qui concerne les obligations de travaux minima,
les pratiques de conservation de gisement, les renouvellements, les cessions,
l'extension en durée ou de superficie, l'abandon, et la renonciation seront tels qu'ils
sont prévus par les dispositions du Code des Hydrocarbures et des textes
réglementaires pris pour son application et par le cahier des charges.

Chaque société composant l'Entrepreneur à le droit de transférer tout ou partie de
ses droits, obligations, intérêts découlant de la présente Convention et du Contrat de
Partage de Production à des tiers ou à des sociétés affiliées, conformément aux
dispositions du Code des Hydrocarbures, de la présente Convention et du Contrat de
Partage de Production. Tout acte de transfert entre ETAP, le Cédant et le
Cessionnaire qui sera conclu conformément aux dispositions du Contrat de Partage
de Production est soumis à l'AUTORITE CONCEDANTE pour approbation.

ARTICLE 6 :
L'AUTORITE CONCEDANTE s'engage :

1. à accorder au Titulaire les renouvellements de son Permis dans les conditions
fixées par le Code des Hydrocarbures et les textes réglementaires pris pour son
application, et les articles 3 à 6 inclus et l'article 9 du cahier des charges ;

2. à attribuer des Concessions d'Exploitation au Titulaire dans les conditions fixées
par le Code des Hydrocarbures et les textes réglementaires pris pour son application
et par le cahier des charges ;

3. à ne pas placer le Titulaire et/ou l'Entrepreneur, directement ou indirectement
sous un régime plus contraignant que le régime de droit commun en vigueur, dans le
cadre de la réalisation des activités envisagées par là présente Convention et le
Cahier des Charges ;

4. à ne pas augmenter les droits d'enregistrement où droits fixes auxquels sont
assujettis les Titres des Hydrocarbures, tels qu'ils sont fixés conformément au Code

des Hydrocarbures au moment de la signature de la présente Convention si ce n'est
pour les réviser proportionnellement aux variations générales des prix en Tunisie ;

5. à ce que tous les biens et marchandises importés en franchise conformément aux
dispositions de l'article 116 du Code des Hydrocarbures puissent être réexportés
également en franchise, sous réserve des restrictions qui pourraient être édictées par
l'AUTORITE CONCEDANTE en période de guerre ou d'état de siège ;

6. à faire bénéficier le Titulaire et l'Entrepreneur pour le ravitaillement en carburants
et combustibles de leurs navires et autres embarcations, du régime spécial prévu
pour la marine marchande ;

7. à ce que le Titulaire et l'Entrepreneur soient assujettis pour les opérations
réalisées dans le cadre de la présente Convention à la procédure des changes prévue
au Chapitre 2 Titre Sept du Code des Hydrocarbures , telle que précisée à l'Annexe
B qui fait partie intégrante de la présente Convention.

ARTICLE 7 :

Le Titulaire et l'Entrepreneur s'engagent à commercialiser les hydrocarbures extraits
dans les meilleures conditions économiques possibles. A cet effet, ils s'engagent à
procéder à leur vente conformément aux dispositions de l'article 53 du Cahier des
Charges.

ARTICLE 8 :

a. Tout différend entre l'Autorité Concédante et CANDAX et /ou toute société
étrangère qui deviendrait Partie à la Convention, découlant de la présente
Convention et de ses annexes sera réglé par voie d'arbitrage suivant le
Règlement d'Arbitrage de la Chambre de Commerce Internationale, par trois (3)
arbitres nommés conformément à ce règlement. La loi et les procédures
applicables seront celles de la législation tunisienne. Le lieu de l'Arbitrage sera
Paris. La langue utilisée sera le français.

b. Tout différend entre l'Autorité Concédante et SMIP et / ou toute société résidente
qui deviendra partie à la présente Convention résultant de l'application de
la convention et du Cahier des Charges, sera tranché définitivement par un
Tribunal arbitral nommé conformément aux dispositions ci-après.

Chaque Partie désignera un arbitre et les deux arbitres ainsi désignes,
nommeront un troisième arbitre qui assurera la présidence du Tribunal. Faute par
une Partie de désigner son arbitre ou faute par les arbitres désignés de nommer
où de s'entendre sur le troisième arbitre, il sera pourvu à 5a nomination, à la
demande de la Partie la plus diligente, par ordonnance sur requête du Président
du Tribunal de Première Instance de Tunis.
Les arbitres désignés devront être compétents dans le domaine pétrolier
international.

Le Tribunal arbitral statuera dans un délai de trois (3) mois à compter de sa
composition. Ce délai pourra être prorogé une seule fois, pour une nouvelle
période de trois (3) mois. Le Tribunal arbitral se prononcera sur tous les points
en litige et liquidera les dépends.

Les Parties s'engagent à exécuter sans délai la sentence rendue et renoncent
à toute voie de recours.

L'homologation de la sentence aux fins d'exequatur pourra être demandée à
tout tribunal compétent. La loi et la procédure applicable seront celles de la
légalisation tunisienne.

ARTICLE 9 :

Si l'exécution des présentes dispositions par une partie est retardée par un cas de
force majeure, le délai prévu pour ladite exécution sera prorogé d'une période égale
à celle durant laquelle la force majeure aura persisté, La durée de validité du Permis
ou de la Concession d'exploitation, suivant le cas, sera prorogée en conséquence
sans pénalités.

ARTICLE 10 :

Les droits et obligations du Titulaire et de l'Entrepreneur sont ceux résultant du Code
des Hydrocarbures et des textes réglementaires pris pour son application en vigueur
à la date de signature de la présente Convention et ceux résultant de ladite
Convention.

ARTICLE 11:

La Convention Particulière et l'ensemble des textes qui lui sont annexés sont
dispensés des droits de timbre. Ils seront enregistrés sous le régime du droit fixe aux
frais du Titulaire conformément aux dispositions de l'article 100.a du Code des
Hydrocarbures.

&i 7?
Fait à Tunis, te. z JA

en cinq (5) exemplaires originaux

Pour l'ETAT TUNISIEN

Mr. Afif CHELBI

Ministre de l'Industrie, de l'Energie et des Petites et Moyennes Entreprises

Pour l'Entreprise Tunisienne Pour Candax Energy Inc.
d'Activités Pétrolières

Me À Mr. Michael WOOD

Le Président Directeur Général Le Président

Mr. Taieb EL

Pour la Société de Maintenance d'Installations Pétrolières

EC

Mr. AËdessalem BEN AYED

Le Directeur Général

ANNEXE A
CAHIER DES CHARGES

Annexé à la Convention particulière portant autorisation de recherche et
d'exploitation des gisements d'Hydrocarbures dans le Permis dit « CHAAL».

ARTICLE PREMIER : Objet du cahier des charges

Le Présent cahier des charges qui fait partie intégrante de la Convention portant
autorisation de recherche et d'exploitation des gisements d'Hydrocarbures dans le
Permis «CHAAL»., ci-après dénommé «le Permis» , a pour objet de préciser les
conditions dans lesquelles l'Entreprise Tunisienne d'Activités Pétrolières "ETAP" ci-
après désignée par l'expression «le Titulaire» et les sociétés CANDAX ENERGY INC
« CANDAX » et la Société de Maintenance d'installations Pétrolières « SMIP »
agissant en tant qu'entrepreneur dans le cadre d'un Contrat de Partage de

Production et désignées ci-après par «Entrepreneur », ou « les Sociétés »:
1. effectueront des travaux ayant pour objet la recherche des hydrocarbures ;

2. procéderont dans le cas où ils découvriraient un gisement exploitable, au
développement et à l'exploitation de ce gisement.

TITRE PREMIER
TRAVAUX DE RECHERCHE

ARTICLE 2 : Délimitation du Permis

Le Permis visé à l'article premier ci-dessus est délimité conformément aux
dispositions de l'article 13 du Code des Hydrocarbures et comporte trois cent (300)
périmètres élémentaires de quatre (4) km? chacun, d'un seul tenant, soit mille deux
cent kilomètres carrés ( 1200 km?).

ARTICLE 3 : Obligation de réalisation des travaux minima pendant la
période initiale de validité du Permis

Pendant la période initiale de validité du Permis fixée à deux ans (02),
L'Entrepreneur s'engage à réaliser à ses frais et risques le programme de travaux de
recherche minimum comportant le forage d'un (01) puits d'exploration afin d'évaluer
le potentiel en hydrocarbures de la formation Jurassique « Nara ».

Le montant des dépenses pour la réalisation de ces travaux est estime à Trois
Millions Dollars des Etats Unis d'Amérique (3.000.000 $)

Au cas où l'Entrepreneur réalise le programme des travaux de la période initiale de
validité du Permis et celui de toute autre période de son renouvellement, telles que

| : HE \

re
définies à l'article 5 ci-dessous, il aura satisfait à ses obligations même au cas où les
travaux auront été réalisés à un coût inférieur au coût estimatif.

Si l'Entrepreneur à la fin de l'une quelconque des périodes de validité du Permis n'a
pas réalisé ses engagements relatifs aux travaux afférents à la période considérée, il
sera tenu de verser à l'AUTORITE CONCEDANTE le montant nécessaire à
l'accomplissement ou à l'achèvement des dits travaux de recherche.

Etant entendu que pour tout puits non foré, l'Entrepreneur s'engage à verser à
l'AUTORITE CONCEDANTE un montant de trois millions de Dollars Américains
(3.000.000 US$).

Le dit montant ainsi que les modalités de son versement seront notifiés par
l'AUTORITE CONCEDANTE à l'Entrepreneur.

En cas de contestation, qui devra être élevée au plus tard 30 jours à compter de la
date de la notification visée ci-dessus, l'AUTORITE CONCEDANTE et l'Entrepreneur
désigneront d'un commun accord, un expert indépendant pour trancher le différend
dans les 60 jours suivant la formulation de la dite contestation.

L'expert désigné devra rendre son verdict dans les 60 jours qui suivent sa
nomination, Sa sentence est immédiatement exécutoire.

Les frais et honoraires de l'expert désigné seront supportés, à parts égales, par
l'Entrepreneur et l'AUTORITE CONCEDANTE.

ARTICLE 4 : Justification des dépenses relatives aux travaux de recherche
exécutés

L'Entrepreneur est tenu de justifier vis-à-vis de l'AUTORITE CONCEDANTE le montant
des dépenses relatives aux travaux de recherche effectués par lui pendant la durée
de validité du Permis.

ARTICLE 5 : Renouvellement du Permis

Conformément aux dispositions de la section IV du Titre III du Code des
Hydrocarbures et des textes réglementaires pris pour son application et sous réserve
d'avoir satisfait aux conditions prévues par la dite section, le Titulaire aura droit à
deux (02) périodes de renouvellement d'une durée de trois (03) années chacune.

Pour la période du premier renouvellement, L'Entrepreneur s'engage à réaliser à ses
frais et risques le programme minimum de travaux comportant le forage d'un (01)
puits d'exploration où un (O1) puits d'appréciation.

Le montant des dépenses pour la réalisation de ce programme de travaux est estime
à Trois Millions de Dollars des Etats Unis d'Amérique (3.000.000 US $).

Pour la période du second renouvellement, Les Sociétés s'engagent à réaliser à leur
frais et risques le programme de travaux comportant le forage d'un (01) puits
d'exploration ou un (01) puits d'appréciation.

Le montant des dépenses pour la réalisation de ce programme de travaux est
estimé à Trois Millions de Dollars des Etats Unis d'Amérique (3 000 .000 US $#).

TITRE IT
DECOUVERTE ET EXPLOITATION D'UN GISEMENT

D'HYDROCARBURES
ARTICLE 6 : Octroi d'une Concession d'Exploitation

Si l'Entrepreneur fait la preuve d'une découverte et s'il a satisfait aux conditions
fixées par le Code des Hydrocarbures et les textes réglementaires pris pour son
application, le Titulaire à la demande de l’Entrepreneur aura le droit d'obtenir là
transformation d'une partie du Permis en Concession d'Exploitation.

La Concession d'Exploitation sera instituée conformément aux dispositions du Code
des Hydrocarbures et des textes réglementaires pris pour son application et
conformément aux conditions ci-après:

* le périmètre sera choisi selon les règles de l'art et en tenant compte des résultats
obtenus par l’Entrepreneur ;

* le périmètre n'isolera pas une enclave fermée à l'intérieur de la Concession.

Il est entendu qu'en cas de découvertes situées à l'extérieur de la Concession
d'Exploitation maïs à l'intérieur du Permis de Recherche, le Titulaire à la demande de
l'Entrepreneur aura le droit de requérir la transformation en concession du périmètre
englobant chaque nouvelle découverte.

ARTICLE 7 : Obligation d'exploitation

L'Entrepreneur s'engage à exploiter l'ensemble de ses Concessions suivant les règles
de l'artet avec le souci d'en tirer le rendement optimum compatible avec une
exploitation économique, et suivant des modalités qui, sans mettre en péril ses
intérêts fondamentaux d'exploitant, serviraient au maximum les intérêts économiques
de la Tunisie .

Si l'Entrepreneur fait la preuve qu'aucune méthode d'exploitation ne permet
d'obtenir des hydrocarbures à partir du gisement à un prix de revient permettant, eu
égard aux prix mondiaux des dits produits, une exploitation bénéficiaire, il sera
relevé de l'obligation d'exploitation, mais sous la réserve prévue à l'article 8 ci-après.
ARTICLE 8 : Exploitation spéciale à la demande de l'AUTORITE
CONCEDANTE

1- Si, dans l'hypothèse visée à l'article 7 ci-dessus, l'AUTORITE CONCEDANTE,
soucieuse d'assurer le ravitaillement du pays en hydrocarbures, décidait quand
même que le dit gisement doit être exploité, l'Entrepreneur sera tenu de le
faire, à condition que l'AUTORITE CONCEDANTE lui garantisse la vente des
hydrocarbures produits à un juste prix couvrant ses frais directs et ses frais
généraux d'exploitation, les taxes de toutes espèces, la quote-part des frais
généraux du siège social (mais à l'exclusion de tous amortissements au titre des
travaux antérieurs de recherche, de tous frais de travaux de recherche exécutés
ou à exécuter , dans le reste de la Concession ou dans la zone couverte par le
Permis), et lui assure une marge bénéficiaire nette égale à dix pour cent (10%)
des dépenses mentionnées ci-dessus.

2- Si, toutefois, l'obligation résultant du paragraphe 1. du présent article
conduisait l'Entrepreneur à engager des dépenses de premier établissement
jugées excessives au regard des programmes de développement normal de ses
recherches et exploitations, ou dont l'amortissement normal ne pourrait pas être
prévu avec une sécurité suffisante, le Titulaire, l'Entrepreneur et l'AUTORITE
CONCEDANTE se concerteront pour étudier le financement de l'opération
proposée;

Dans ce cas, l'Entrepreneur ne sera jamais tenu d'augmenter contre son gré ses
investissements dans une opération déterminée, si celle-ci n'est pas comprise
dans ses programmes généraux de recherche et d'exploitation.

Si une telle augmentation des investissements devenait nécessaire le Titulaire,
l'Entrepreneur et l'AUTORITE CONCEDANTE se concerteront pour étudier les
modalités de son financement que l'AUTORITE CONCEDANTE sera appelée à
assumer en partie ou en totalité .

&

Le Titulaire et l'Entrepreneur pourront, à tout instant, se désengager des
obligations visées au présent Article en renonçant à la partie de la concession à
laquelle elles s'appliquent et ce, dans les conditions prévues à l'article 47 du
présent Cahier.

De même, si une concession n'a pas encore été accordée, le Titulaire pourra, à
tout instant, se désengager en renonçant à demander la concession et en
abandonnant son permis de recherche sur la structure considérée.

ARTICLE 9 : Renouvellement du Permis de recherche en cas de découverte
d'un gisement

A l'expiration de la période couverte par le deuxieme renouvellement et si
l'Entrepreneur a fait une découverte et a satisfait aux conditions definies dans le
Code des Hydrocarbures et à ses obligations de travaux telles que définies à l'articles
ci-dessus, le Titulaire aura droit à un troisième renouvellement du Permis pour une
période de trois (03) années.
Pour la période du troisième renouvellement, L'Entrepreneur s'engage à réaliser à
leurs frais et risques le programme de travaux comportant le forage d'un (01) puits
d'exploration ou un (01) puits d'appréciation.

Le montant des dépenses pour la réalisation de ce programme de travaux est estimé
à Trois Millions de Dollars des Etats Unis d'Amérique (3.000.000 US$)

TITRE III
REDEVANCE PROPORTIONNELLE A LA PRODUCTION

DES HYDROCARBURES

ARTICLE 10 : Redevance due sur les hydrocarbures liquides

1- La redevance proportionnelle aux quantités des hydrocarbures liquides produites
par le Titulaire à l'occasion de ses travaux de recherche ou d'exploitation est
acquittée dans le cas de paiement en espèces ou livrée gratuitement en cas de
paiement en nature à l'AUTORITE CONCEDANTE, en un point dit « point de
perception » qui est défini à l’article 12 du présent Cahier, avec les ajustements qui
seraient nécessaires pour tenir compte de l'eau et des impuretés ainsi que des
conditions de température et de pression dans lesquelles les mesures ont été
effectuées.

2- La production liquide au titre de laquelle est due la redevance proportionnelle sera
mesurée à la sortie des réservoirs de stockage situés sur les champs de production.
Les méthodes utilisées pour les mesures seront proposées par le titulaire et agréées
par l'AUTORITE CONCEDANTE. Ces mesures seront faites suivant un horaire à fixer
en fonction des nécessités de services du chantier. L'AUTORITE CONCEDANTE en
sera informée en temps utile. Elle pourra se faire représenter lors des opérations de
mesure et procéder à toutes vérifications contradictoires.

le 3- La redevance proportionnelle à la production sera liquidée mensuellement . Elle
\ devra être perçue au cours de la première quinzaine du mois suivant celui au titre
duquel elle est due. Le Titulaire transmettra à l'AUTORITE CONCEDANTE un « relevé

.des quantités d'hydrocarbures assujetties à la redevance » avec toutes les
{ustifications utiles dans lesquelles seront prises en compte les mesures

ontradictoires de production.
ès vérification et correction, s'il y a lieu , le relevé ci-dessus mentionné sera arrêté
l'AUTORITE CONCEDANTE .

:LE 11 : Choix du mode de paiement de la redevance proportionnelle

vduction
He
ND ï
Le choix du mode de paiement de la Redevance proportionnelle à la production, soit
en espèces, soit en nature, appartient à l'AUTORITE CONCEDANTE.

En ce qui concerne les Hydrocarbures liquides, l'AUTORITE CONCEDANTE notifiera
au Titulaire, au plus tard le 30 Juin de chaque année, son choix du mode de
paiement et dans le cas de paiement en nature, son choix des points de livraison
visés aux Articles 13 et 14 du présent Cahier des Charges. Ce choix sera valable
pour la période allant du 1er Janvier au 31 Décembre de l'année suivante .

Si l'AUTORITE CONCEDANTE ne notifie pas son choix dans le délai imparti, elle sera
censée avoir choisi le mode de paiement en nature .

En ce qui concerne le gaz, l'AUTORITE CONCEDANTE et le Titulaire se concerteront
en vue de fixer le mode de paiement et les périodes de son application.

ARTICLE 12 : Modalités de perception en espèces de la redevance
proportionnelle sur les hydrocarbures liquides

1. Si la redevance proportionnelle est perçue en espèces, son montant sera liquidé
mensuellement en prenant pour base, d'une part, le relevé arrêté par
l'AUTORITE CONCEDANTE, comme il est stipulé au paragraphe 3 de l'article 10
du présent Cahier des Charges et d'autre part, la valeur des hydrocarbures
liquides déterminée à la sortie des réservoirs de stockage situés sur le champ de
production, ci-après désigné « point de perception ». Il est convenu que ce
montant s'établira en fonction des prix des ventes effectivement réalisées
conformément à l'article 53 de ce Cahier, diminués des frais de transport
mais non de la Redevance des Prestations Douanières (RPD), à partir des dits
réservoirs jusqu'a bord des navires .

2. Le prix appliqué pour chaque catégorie d'hydrocarbures assujettis à la
redevance sera le prix visé au paragraphe 3. du présent article pour toute
quantité vendue par le Titulaire pendant le mois considéré, corrigé par des
ajustements appropriés de telle manière que ce prix soit ramené aux conditions
de référence stipulées au paragraphe 1. ci-dessus et adoptées pour la liquidation
de la redevance.

3. Le prix de vente sera le prix que le Titulaire aura effectivement reçu
conformément à l'article 53 du présent Cahier des Charges et à l'article 50.1 du
Code des Hydrocarbures en ce qui concerne les ventes effectuées pour couvrir
les besoins de ia consommation intérieure tunisienne .

4. Les prix unitaires à appliquer pour le mois en question seront calculés
conformément à l'article 53 du présent Cahier des Charges et seront
communiqués par le Titulaire en même temps que le relevé mensuel mentionné
au paragraphe 3 de l'article 10 du présent Cahier des Charges.

Si le Titulaire omet de communiquer les prix, ou ne les communique pas dans le
délai imparti, ceux-ci seront fixés d'office par l'AUTORITE CONCEDANTE, suivant
les principes définis aux paragraphes 2, 3 et 4 du présent article et sur la base
des éléments d'information en sa possession. AC
FH
ARTICLE 13 : Modalités de perception en nature de la redevance
proportionnelle sur les hydrocarbures liquides

i- Si la redevance proportionnelle sur les hydrocarbures liquides est perçue en
nature, elle le sera au «point de perception » défini à l'article 12 ci-dessus.
Toutefois, elle pourra être livrée en un autre point dit « point de livraison », suivant
es dispositions prévues au présent Article.

2- En même temps qu'il adressera à l'AUTORITE CONCEDANTE le relevé visé au
paragraphe 3 de l'article 10 ci-dessus, le Titulaire fera connaître les quantités des
différentes catégories d'hydrocarbures liquides constituant la redevance
proportionnelle et l'emplacement précis où elles seront stockées.

3- L'AUTORITE CONCEDANTE peut choisir, comme point de livraison des
hydrocarbures liquides constituant la redevance en nature, soit le point de perception
, Soit tout autre point situé à l'un des terminus des pipe-lines principaux du Titulaire
et de l'Entrepreneur.

L'AUTORITE CONCEDANTE aménagera à ses frais les installations de réception
adéquates, au point convenu pour la livraison. Elles seront adaptées à l'importance, à
a sécurité et au mode de production du gisement d'hydrocarbures.

L'AUTORITE CONCEDANTE pourra imposer au Titulaire et à l'Entrepreneur de
construire les installations de réception visées ci-dessus, mais seulement dans la
mesure où il s'agira d'installations normales situées à proximité des champs de
production. Elle devra alors fournir les matériaux nécessaires et rembourser au
Titulaire _et à l'Entrepreneur les débours réels dans la monnaie de dépense.

4- Les hydrocarbures liquides, constituant la redevance en nature, deviendront la
propriété de l'AUTORITE CONCEDANTE à partir du « point de perception » et seront
livrés par le Titulaire à l'AUTORITE CONCEDANTE au point de livraison fixé par cette
dernière. Si le point de livraison est distinct du point de perception, c'est-à-dire qu'il
est situé en dehors du réseau général de transport du Titulaire et de l'Entrepreneur,
l'AUTORITE CONCEDANTE remboursera à l'Entrepreneur le coût réel des opérations
de manutention et de transport effectuées par celui-ci entre le point de perception et
le point de livraison, y compris la part d'amortissement de ses installations et les frais
des assurances contre les pertes et la pollution qui doivent être obligatoirement
souscrites .

5- L'enlèvement des hydrocarbures liquides constituant la redevance en nature sera
fait au rythme concerté chaque mois entre le Titulaire et l'AUTORITE CONCEDANTE.

Sauf en cas de force majeure, l'AUTORITE CONCEDANTE devra aviser le
Titulaire au moins dix (10) jours à l'avance des modifications qui pourraient affecter
le programme de chargement prévu.

L'AUTORITE CONCEDANTE fera en sorte que les quantités d'hydrocarbures
constituant la redevance due pour le mois écoulé soient enlevées d'une manière
régulière dans les trente (30) jours qui suivront la remise par le Titulaire de la
communication visée au paragraphe 2 du présent article.
Toutefois, un plan d'enlèvement portant sur des périodes supérieures à Un mois
pourra être arrêté d'un commun accord.

Si les quantités d'hydrocarbures constituant la redevance ont été enlevées par
l'AUTORITE CONCEDANTE dans un délai de trente (30) jours, le Titulaire n'aura droit
à aucune indemnité.

Toutefois, l'AUTORITE CONCEDANTE se réserve le droit d'exiger du Titulaire une
prolongation de ce délai de trente (30) jours pour une nouvelle période qui ne pourra
dépasser soixante (60) jours.

La facilité ainsi donnée donnera lieu à contrepartie, l'AUTORITE CONCEDANTE devra
payer au Titulaire une indemnité calculée suivant un tarif concerté à l'avance,
rémunérant les charges additionnelles subies de ce fait par l'Entrepreneur.

6- Dans tous les cas, le Titulaire ne pourra pas être tenu de prolonger la facilité visée
au paragraphe 5 du présent article, au-delà de l'expiration d'un délai total de quatre-
vingt dix (30 +60) jours.

Passé ce délai, il sera considéré que la redevance n'est plus payée en nature. Le
Titulaire aura le droit en conséquence de vendre les quantités non enlevées par
l'AUTORITE CONCEDANTE sur le marché du pétrole avec obligation de remettre à
l'AUTORITE CONCEDANTE les produits de la vente dans les conditions prévues à
l'article 12 ci-dessus .

7- Dans le cas où les dispositions prévues au paragraphe 6 du présent article, sont
mises en application plus de deux (2) fois au cours du même exercice, le Titulaire
pourra exiger que la redevance soit payée en espèces jusqu'à la fin de l'exercice
considéré.

ARTICLE 14 : Redevance due sur les hydrocarbures gazeux

1. Le Titulaire acquittera en cas de paiement en espèces ou livrera gratuitement en
cas de paiement en nature à l'AUTORITE CONCEDANTE une redevance
proportionnelle à la production des hydrocarbures gazeux calculée suivant les
dispositions du Code des Hydrocarbures et des textes réglementaires pris pour son
application.

La redevance sera perçue :

= Soit en espèces sur les quantités de gaz vendu par le Titulaire. Le prix de vente à
considérer est celui pratiqué par le Titulaire conformément aux dispositions de
l'article 53 du présent Cahier des Charges, après les ajustements nécessaires pour
ramener les quantités considérées au « point de perception ». Ce point de
perception est l'entrée du gazoduc principal de transport du gaz;

= Soit en nature sur les quantités de gaz produit par le Titulaire, mesurées à la
sortie des installations de traitement. Les méthodes utilisées pour la mesure
seront proposées par le Titulaire et agréées par l'AUTORITE CONCEDANTE.

E

RE

\

]
|
L'AUTORITE CONCEDANTE sera informée en temps utile de la date à laquelle il sera
procédé à la mesure du gaz produit. Elle pourra se faire représenter lors des
opérations de mesure et procéder à toutes vérifications contradictoires.

L'AUTORITE CONCEDANTE pourra choisir comme point de livraison, soit le point de
perception tel que défini au paragraphe précédent, soit tout autre point situé à l'un
des terminus des gazoducs principaux du Titulaire et de l'Entrepreneur, dans les
mêmes conditions que celles indiquées aux paragraphes 3 et 4 de l'article 13 ci-
dessus .

2. Si le Titulaire et l'Entrepreneur décident d'extraire, sous la forme liquide, certains
hydrocarbures qui peuvent exister dans le gaz brut, l'AUTORITE CONCEDANTI
percevra la redevance après traitement. La redevance sur ces produits liquides ser:
perçue , soit en nature, soit en espèces, à partir d'un «point de perceptio
secondaire » qui sera celui où les produits liquides sont séparés du gaz .

5 à m

ans le cas où le paiement de la redevance s'effectue en nature, un point de
ivraison différent pourra être choisi par accord mutuel. Ce point de livraison devra
nécessairement coïncider avec une des installations de livraison prévues par le
Titulaire pour ses propres besoins.

L'AUTORITE CONCEDANTE remboursera sa quote-part des frais de manutention et
de transport dans les mêmes conditions que celles prévues au paragraphe 4 de
l'article 13 ci-dessus.

=

Dans le cas où la redevance est perçue en espèces, elle sera calculée sur la base d
prix de vente effectif pratiqué, corrigé par les ajustements nécessaires pour
ramener aux conditions correspondant au point de perception secondaire.

a]

Le choix du paiement de la redevance, en espèces ou en nature, sera fait dans les
mêmes conditions prévues à l'article 11 ci-dessus pour les hydrocarbures liquides.

3. Sauf interdiction motivée de l'AUTORITE CONCEDANTE, la gazoline naturelle
séparée par simple détente et stabilisée sera considérée comme un hydrocarbure
iquide, qui peut être re-mélangé au pétrole brut.

Un plan d'enlèvement portant sur des périodes de six (6) mois pourra être arrêté
d'un commun accord, qu'il s'agisse de la redevance payée en gazoline naturelle, ou
de l'écoulement dudit produit pour les besoins de l'économie tunisienne.

4. Le Titulaire et l'Entrepreneur n'auront l'obligation :

- ni de dégazoliner au-delà de ce qui serait nécessaire pour rendre le gaz
marchand, dans la mesure où ils auront trouvé un débouché commercial pour le
dit gaz;

- ni de stabiliser ou de stocker la gazoline naturelle;
- ni de réaliser une opération particulière de traitement ou de recyclage.

5. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la redevance en
nature, elle devra fournir à ses propres frais aux points de livraison agrees, des
moyens de réception adéquats, capables de recevoir sa quote-part des liquides au
moment où ils deviennent disponibles au fur et à mesure de leur production ou de
leur sortie des usines de traitement. L'AUTORITE CONCEDANTE prendra en charge
les liquides à ses risques et périls, dès leur livraison. Elle ne pourra pas imposer le
stockage de ces liquides au Titulaire.

6. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la redevance en
espèces, cette redevance sera liquidée mensuellement conformément aux
dispositions du paragraphe 3 de l'article 10 et de l’article 12 ci-dessus.

7. Si l'AUTORITE CONCEDANTE n'est pas en mesure de recevoir la redevance en
nature dans les conditions spécifiées au paragraphe 5 du présent Article, elle sera
réputée avoir renoncé à la perception en nature soit pour toutes les quantités
correspondant à la redevance due où pour la partie de ces quantités pour laquelle
elle ne dispose pas de moyens de réception adéquats.

TITRE IV
INSTALLATIONS DE RECHERCHE ET

D'EXPLOITATION DU TITULAIRE ET DE L'ENTREPRENEUR

ARTICLE 15 : Facilités données au Titulaire et à l'Entrepreneur pour leurs
installations annexes

Conformément aux dispositions des Articles 84 à 90 du Code des Hydrocarbures,
L'AUTORITE CONCEDANTE donnera au Titulaire et à l'Entrepreneur toutes facilités en
vue d'assurer à leurs frais, d'une manière rationnelle et économique, la prospection,
la recherche, la production, le transport, le stockage et l'évacuation des produits
provenant de leurs recherches et de leurs exploitations, ainsi que toute opération
ayant pour objet le traitement desdits produits en vue de les rendre marchands.

Ces facilités porteront, dans la mesure du possible, sur :

a. l'aménagement des dépôts de stockage sur les champs de production, dans les
ports d'embarquement ou à proximité des usines de traitement,

b. les installations de traitement du gaz brut,

c. les communications routières, ferroviaires, aériennes et maritimes, ainsi que les
raccordements aux réseaux routiers, ferrés, aériens et maritimes,

d. les pipe-lines, stations de pompage et toutes installations de transport des
hydrocarbures en vrac,

e. les postes d'embarquement situés sur le domaine public maritime où sur le
domaine public des ports maritimes ou aériens,

LA Ha
f. les télécommunications et leurs raccordements aux réseaux de télécommunications
tunisiens,

g. les branchements sur les réseaux de distribution d'énergie et sur les lignes privées
de transport d'énergie,

h. les alimentations en eau potable et à usage industriel.

ARTICLE 16 : Installations n'ayant pas un caractère d'intérêt public

1. L'Entrepreneur établira, à ses frais, risques et périls, toutes installations qui
seraient nécessaires à ses recherches et à ses exploitations et qui ne présenteraient
pas un caractère d'intérêt public, qu'elles soient situées à l'intérieur ou à l'extérieur
du Permis et des concessions qui en seraient issues.

Sont considérés comme installations n'ayant pas un caractère d'intérêt public :

a. les moyens de stockage sur les champs de production situés sur la terre ferme où
en mer,

b. les "pipe-lines" assurant la collecte du pétrole brut ou du gaz à partir des puits et
son acheminement jusqu'aux réservoirs de stockage ou aux centres de traitement,

c. les "pipe-lines" d'évacuation permettant le transport du pétrole brut par chemin
de fer, par route ou par mer, ainsi que les gazoducs depuis les centres de traitement
et de stockage jusqu'au point de chargement.

d. les réservoirs de stockage aux points de chargement,

e. les installations d'embarquement en vrac par pipe-lines permettant le chargement
des navires,

f. les adductions particulières d'eau dont le Titulaire aurait obtenu l'autorisation ou la
concession,

g. les lignes privées de transport d'énergie électrique,

h. les pistes, routes de service et voies ferrées pour l'accès terrestre et aérien aux
chantiers du Titulaire et de l'Entrepreneur,

i. les télécommunications entre les chantiers du Titulaire et de l'Entrepreneur,
j. d'une manière générale, les installations industrielles, les ateliers et les bureaux
destinés à l'usage exclusif du Titulaire et de l'Entrepreneur, et qui constituent des

dépendances légales de leur entreprise,

k. le matériel de transport terrestre, aérien et maritime propre au Titulaire et à
l'Entrepreneur leur permettant l'accès à leurs chantiers,

2. Pour les instaltations visées aux alinéas (c), (e), (P et (g) du paragraphe 1 du
présent article, le Titulaire et l'Entrepreneur seront tenus, si l'AUTORITE
CONCEDANTE le leur demande, de laisser des tierces personnes utiliser lesdites
installations, sous les réserves suivantes :

a. Le Titulaire et l'Entrepreneur ne seront tenus ni de construire, ni de garder des
installations plus importantes que ses besoins propres ne le nécessitent ;

b. Les besoins propres du Titulaire et de l'Entrepreneur seront satisfaits en priorité
sur ceux des tiers utilisateurs ;

c. L'utilisation des dites installations par des tiers ne gênera pas l'exploitation faite
par l'Entrepreneur pour ses propres besoins ;

d. Les tiers utilisateurs paieront au Titulaire et à l'Entrepreneur une juste indemnité
pour le service rendu.

Les tarifs et conditions d'usage applicables aux tiers seront fixés par le Ministre
chargé des Hydrocarbures sur proposition du Titulaire et de l'Entrepreneur
conformément aux dispositions du Code des Hydrocarbures et des textes
réglementaires pris pour son application.

3. L'AUTORITE CONCEDANTE se réserve le droit d'imposer à l'Entrepreneur de
conclure, avec des tiers titulaires de Permis où de concessions, des accords en vue
d'aménager et d'exploiter en commun les ouvrages visés aux alinéas (c), (e), (P), (g)
et (h) du paragraphe 1 du présent Article, s'il doit en résulter une économie dans les
investissements et dans l'exploitation de chacune des entreprises intéressées.

4. L'AUTORITE CONCEDANTE, dans le cadre de la législation et de la réglementation
en vigueur, fera toute diligence en vue d'accorder à l'Entrepreneur les autorisations
nécessaires pour exécuter les travaux relatifs aux installations visées au paragraphe 1
du présent Article.

ARTICLE 17 : Utilisation par le Titulaire et par l'Entrepreneur des
équipements et de l'outillage publics existants

Le Titulaire et l’Entrepreneur seront admis à utiliser, pour leurs recherches et leurs
exploitations, tous les équipements et outillage publics existant en Tunisie, suivant
les clauses, conditions et tarifs en vigueur et sur un pied de stricte égalité avec les
autres usagers.

ARTICLE 18 : Installations présentant un intérêt public établies par
l'AUTORITE CONCEDANTE à la demande de l'Entrepreneur

1. Lorsque l'Entrepreneur justifie avoir besoin, pour développer son industrie de
recherche et d'exploitation des Hydrocarbures, de compléter les équipements et
l'outillage publics existants ou d'exécuter des travaux présentant un intérêt public, il
devra en informer l'AUTORITE CONCEDANTE.
LL
FF.

D y. © \
LA uw À
L'AUTORITE CONCEDANTE,le Titulaire et l'Entrepreneur s'engagent à se concerter
pour trouver la solution optimale susceptible de répondre aux besoins légitimes
exprimés par  l'Entrepreneur, compte tenu des dispositions législatives et
réglementaires en vigueur concernant le domaine public et les services publics en
question.

2. Sauf dispositions contraires prévues aux Articles 22, 23 et 24 du présent Cahier,
les parties conviennent d'appliquer les modalités ci-dessous :

a. L'Entrepreneur fera connaître à l'AUTORITE CONCEDANTE ses besoins concernant
les installations dont il demande l'établissement.

Il appuiera sa demande par une note justifiant la nécessité desdites installations et
par un projet d'exécution précis.

y mentionnera les délais d'exécution qu'il se serait fixé s'il était chargé lui-même
e l'exécution des travaux. Ces délais devront correspondre aux plans généraux de
éveloppement de ses opérations en Tunisie, tels qu'ils auront été exposés par lui
dans les rapports et compte-rendus qu'il est tenu de présenter à l'AUTORITE
CONCEDANTE en application du Titre V du présent Cahier des Charges.

aan

b. L'AUTORITE CONCEDANTE est tenue de faire connaître à l'Entrepreneur dans un
délai de trois (3) mois, ses observations sur l'utilité des travaux, sur les dispositions
techniques envisagées par l'Entrepreneur et sur ses intentions concernant les
modalités suivant lesquelles les travaux seront exécutés.

Elle se réserve le droit, soit d'exécuter les travaux elle-même, soit d'en confier
l'exécution à l'Entrepreneur.

c. Si l'AUTORITE CONCEDANTE décide d'exécuter elle-même les travaux demandés,
elle précisera si elle entend assurer elle même le financement des travaux de premier
établissement, ou bien si elle entend imposer à l'Entrepreneur de lui rembourser tout
ou partie de ses dépenses.

Dans ce dernier cas, l'Entrepreneur sera tenu de rembourser à l'AUTORITE
CONCEDANTE la totalité ou la part convenue des dépenses réelles dûment justifiées,
par échéances mensuelles qui commencent à courir dans le mois qui suit la
brésentation des décomptes, sous peine d'intérêts moratoires calculés au taux légal.

d. Dans les cas visés à l'alinéa (c) du présent article, les projets d'exécution seront
mis au point d'un commun accord entre les parties, conformément aux règles de
l'Art, et suivant les clauses et conditions générales et les spécifications techniques
particulières appliquées par l'AUTORITE CONCEDANTE.

Les projets seront approuvés par le Ministre chargé des Hydrocarbures ,
Entrepreneur entendu. Il sera tenu compte des observations de ce dernier dans la
plus large mesure possible. L'Entrepreneur aura le droit de retirer sa demande, s'i
juge la participation financière qui lui est imposée trop élevée.

S'il accepte la décision du Ministre chargé des Hydrocarbures, l'AUTORITE
CONCEDANTE sera tenue d'exécuter les travaux avec diligence et d'assurer la mise
en service des ouvrages dans un délai normal, eu égard aux besoins légitimes
exprimés par l'Entrepreneur et aux moyens d'exécution susceptibles d'être mis en
oeuvre.

3. Les ouvrages ainsi réalisés seront mis à la disposition de l'Entrepreneur pour la
satisfaction de ses besoins, mais sans que celui-ci puisse en revendiquer l'usage
exclusif.

L'AUTORITE CONCEDANTE ou tout autre établissement public, office ou
concessionnaire désigné par celle-ci, en assurera l'exploitation, l'entretien et le
renouvellement, dans les conditions qui seront fixées au moment de l'approbation
des projets d'exécution.

L'Entrepreneur, en contrepartie de l'usage desdites installations, payera à l'exploitant
les taxes d'usage et péages qui seront fixés, l'Entrepreneur entendu, par le Ministre
chargé des Hydrocarbures. Ces taxes et péages devront être les mêmes que ceux
pratiqués en Tunisie pour des services publics ou des entreprises similaires, s'il
en existe. À défaut, ils seront fixés conformément aux dispositions de l'alinéa (d }
du paragraphe 2 de l'article 16 du présent Cahier.

Au cas où l'Entrepreneur aurait, comme il est stipulé à l'alinéa {c) du paragraphe 2
du présent Article, remboursé tout ou partie des dépenses de premier établissement,
il en sera tenu compte dans la même proportion dans le calcul des péages et taxes
d'usage.

ARTICLE 19 : Installations présentant un intérêt public exécutées par
l'Entrepreneur (Concession ou autorisation d'utilisation d'outillage public)

Dans le cas visé à l'alinéa (b) du paragraphe 2 de l'Article 18 du présent Cahier où
l'AUTORITE CONCEDANTE décide de confier à l'Entrepreneur l'exécution des travaux
présentant un intérêt public, celui-ci bénéficiera, pour les travaux considérés d'une
concession ou d'une autorisation d'utilisation d'outillage public.

1. S'il existe déjà une législation en la matière pour le type d'installations en
question, on s'y référera,

2. S'il n'en existe pas, et sauf dispositions contraires stipulées aux Articles 22, 23 et
24 du présent Cahier, on appliquera les dispositions générales ci-dessous :

La concession ou l'autorisation d'utilisation d'outillage public sera accordée dans un
acte séparé, distinct de l'arrêté de Concession d'Exploitation d'Hydrocarbures.

La construction des installations et leur exploitation seront assurées par
l'Entrepreneur à ses risques et périls.

Les projets y afférents seront établis par l'Entrepreneur et approuvés par l'AUTORITE
CONCEDANTE.

L'AUTORITE CONCEDANTE  approuvera de même les mesures de sécurité et
d'exploitation prises par l'Entrepreneur.

WA

Les ouvrages construits par l'Entrepreneur sur le domaine de l'Etat, des Collectivités
locales où des établissements publics feront retour de droit à l'AUTORITE
CONCEDANTE à la fin de la Concession d'Exploitation d'Hydrocarbures.

La concession ou l'autorisation d'utilisation de l'outillage public comportera
l'obligation pour le Titulaire et l'Entrepreneur de mettre leurs ouvrages et
installations à la disposition de l'AUTORITE CONCEDANTE et du public ; étant
entendu que le Titulaire et l'Entrepreneur auront le droit de satisfaire leurs propres
besoins en priorité, avant de satisfaire ceux des autres utilisateurs. Les tarifs
d'utilisation seront fixés comme il est stipulé à l'alinéa (d), du paragraphe 2 de
l'article 16 du présent Cahier.

ARTICLE 20 : Durée des autorisations et des concessions consenties pour
les installations annexes de l'Entrepreneur

1. Des concessions et des autorisations d'occupation du domaine public, de
l'utilisation de l'outillage public et de location du domaine privé de l'Etat, seront
accordées à l'Entrepreneur pour la durée de validité du Permis de recherche
conformément aux procédures en vigueur.

Elles seront automatiquement renouvelées à chaque renouvellement du permis où
d'une portion du permis.

Elles seront automatiquement prorogées, si le Titulaire obtient une ou plusieurs
Concessions d'Exploitation d'Hydrocarbures , accordées conformément à l'article 6
du présent Cahier et jusqu'à expiration de la dernière de ces Concessions.

2. Si, toutefois, l'ouvrage motivant la concession ou l'autorisation d'occupation du
domaine public où du domaine privé de l'Etat ou la concession ou l'autorisation
d'utilisation de l'outillage public cessait d'être utilisé par l'Entrepreneur, l'AUTORITE
CONCEDANTE se réserve les droits définis ci-dessous:

a. Lorsque l'ouvrage susvisé cessera définitivement d'être utilisé par l'Entrepreneur,
l'AUTORITE CONCEDANTE prononcera d'office l'annulation de la concession ou de
l'autorisation d'utilisation de l'outillage public ou d'occupation correspondante;

b. Lorsque l'ouvrage susvisé ne sera que momentanément inutilisé, l'Entrepreneur
pouvant ultérieurement avoir besoin d'en reprendre l'utilisation, l'AUTORITE
CONCEDANTE aura le droit de l'utiliser provisoirement sous sa responsabilité soit
pour son compte, soit pour le compte d'un tiers désigné par elle.

Toutefois, l'Entrepreneur reprendra l'usage dudit ouvrage dès que celui-ci deviendra
à nouveau nécessaire pour ses recherches ou ses exploitations.

ARTICLE 21 : Dispositions diverses relatives aux autorisations ou
concessions autres que la Concession d'Exploitation des
Hydrocarbures

Dans tous les cas, les règles imposées à l'Entrepreneur pour l'utilisation d'un service
public, pour l'occupation du domaine public où du domaine privé de l'Etat et pour les

À V4 Fa

We
À
concessions ou les autorisations d'utilisation de l'outillage public, seront celles en
vigueur à l'époque considérée, en ce qui Concerne la sécurite, la conservation et la
gestion du domaine public et des biens de l'Etat.

Les autorisations et concessions ci-dessus visées donneront lieu à versement par
l'Entrepreneur des droits d'enregistrement, taxes et redevances applicables au
moment de leur octroi conformément aux procédures en vigueur.

Les tarifs, taxes d'usage et péages seront ceux des barèmes généraux en vigueur en
la matière. L'AUTORITE CONCEDANTE s'engage à ne pas instituer à l'occasion de la
délivrance des concessions ou des autorisations susvisées et au détriment de
l'Entrepreneur, des redevances, taxes, péages, droits ou taxes d'usage frappant les
installations annexes de l'Entrepreneur d'une manière discriminatoire, et constituant
des taxes où impôts additionnels n'ayant plus le caractère d'une juste rémunération
d'un service rendu.

ARTICLE 22 : Dispositions applicables aux captages et adductions d'eau

1. L'Entrepreneur est censé connaître parfaitement les difficultés de tous ordres que
soulèvent les problèmes d'alimentation en eau potable, où à usage industriel ou
agricole, dans le périmètre couvert par le permis initial tel que défini à l'article 2 du
présent Cahier des Charges.

2. L'Entrepreneur pourra, s'il le demande, souscrire des abonnements temporaires ou
permanents aux réseaux publics de distribution d'eau potable ou à usage industriel,
dans la limite de ses besoins légitimes, et dans la limite des débits que ces réseaux
peuvent assurer.

Les abonnements seront consentis suivant les clauses, conditions générales et tarifs
applicables pour les réseaux publics concernés.

Les branchements seront établis sur la base de projets approuvés par les services
compétents du Ministère de l'Agriculture à la demande du Titulaire et à ses frais,
suivant les clauses et conditions techniques applicables aux branchements dans le
domaine.

3. Lorsque l’Entrepreneur aura besoin d'assurer temporairement l'alimentation de ses
chantiers et notamment de ses sondages en eau, et lorsque les besoins légitimes de
l'Entrepreneur ne pourront pas être satisfaits d’une façon économique par un
branchement sur un point d'eau public existant où un réseau public de distribution
d'eau, l'AUTORITE CONCEDANTE s'engage à lui donner toutes facilités d'ordres
technique et administratif, dans le cadre des dispositions prévues par le Code des
Eaux en vigueur, et sous réserve des droits qui pourront être reconnus à des tiers
pour effectuer les travaux nécessaires de captage et d'adduction des eaux du
domaine public.

Les ouvrages de captage exécutés par i’Entrepreneur en application des autorisations
visées ci-dessus, feront retour à l'Etat sans indemnité, tels qu'ils se trouvent lorsque

LUL-FPHE À
l'Entrepreneur aura cessé de les utiliser. Les ouvrages d'adduction ne sont pas
concernés par la présente disposition.

4. Lorsque l'Entrepreneur aura besoin d'assurer d'une manière permanente
l'alimentation de ses chantiers ou de ses installations annexes, et dans le cas où il ne
peut obtenir que ses besoins légitimes soient satisfaits d'une manière suffisante,
économique, durable et sûre par un branchement sur un point d'eau public existant
où un réseau public de distribution d'eau, les parties conviennent de se concerter
pour rechercher la manière de satisfaire les besoins légitimes de l'Entrepreneur.

5. L'Entrepreneur s'engage à se soumettre à toutes les règles et disciplines
d'utilisation qui lui seraient prescrites par l'AUTORITE CONCEDANTE en ce qui
concerne les eaux qu'il pourrait capter, et qui appartiendraient à un système aquifère
déjà catalogué et identifié dans l'inventaire des ressources hydrauliques de la
Tunisie.

Si, par contre, les forages l'Entrepreneur aboutissent à la découverte d'un système
aquifère nouveau, non encore catalogué ni identifié dans l'inventaire des ressources
hydrauliques et n'ayant pas de communication avec un autre système aquifère déjà
reconnu, l'AUTORITE CONCEDANTE réservera à l'Entrepreneur une priorité dans
l'attribution des autorisations ou des concessions de captage dans ledit système.

Néanmoins, il est bien entendu que cette priorité ne saurait faire obstacle à l'intérêt
général, ni s'étendre au-delà des quantités d'eau nécessaires à l'alimentation des
installations de l'Entrepreneur et de leurs annexes.

6. Avant l'abandon de tout forage de recherche par l'Entrepreneur, l'AUTORITE
CONCEDANTE pourra obliger celui-ci à procéder au captage, de toute nappe d'eau
jugée exploitable, étant entendu que les dépenses engagées à ce titre seront à la
charge de l'Etat Tunisien .

ARTICLE 23 : Dispositions applicables aux voies ferrées

L'Entrepreneur, pour la desserte de ses chantiers, de ses pipe-lines, de ses dépôts et
de ses postes d'embarquement, pourra aménager à ses frais des embranchements
de voies ferrées particuliers et les raccorder aux réseaux ferrés publics.

Les projets d'exécution de ces embranchements seront établis par l'Entrepreneur
conformément aux conditions de sécurité et aux conditions techniques applicables
aux réseaux publics tunisiens. Ces projets seront approuvés par l'AUTORITE
CONCEDANTE après enquête parcellaire.

L'AUTORITE CONCEDANTE se réserve ie droit de modifier les tracés proposés par
l'Entrepreneur, pour tenir compte des résultats de l'enquête parcellaire et pour
raccorder au plus court et selon les règles de l'art les installations de l'Entrepreneur
aux réseaux publics.

ARTICLE 24: Dispositions applicables aux installations de chargement et
de déchargement maritime
1. Lorsque le Titulaire et l’Entrepreneur auront à résoudre un problème de
chargement où de déchargement maritime, 115 se concerteront avec l'AUTORITE
CONCEDANTE pour arrêter, d'un commun accord, les dispositions susceptibles de
satisfaire leurs besoins légitimes.

La préférence sera donnée à toute solution comportant l'utilisation d'un port ouvert
au commerce sauf cas exceptionnels où la solution la plus économique serait
d'aménager un tel poste de chargement ou de déchargement en rade foraine.

2. L'AUTORITE CONCEDANTE s'engage à donner toute facilité au Titulaire et à
l'Entrepreneur dans les conditions prévues par la législation en vigueur sur la police
des ports maritimes et par les règlements particuliers des ports de commerce de la
Tunisie, et sur un même pied d'égalité que les autres exploitants d'hydrocarbures
pour qu'ils puissent disposer le cas échéant :

- des plans d'eau du domaine public des ports,

- d'un nombre adéquat de postes d'accostage susceptibles de recevoir sur
ducs d'albe, les navires-citernes usuels,

- des terre-pleins du domaine public des ports nécessaires à l'aménagement
d'installations de transit ou de stockage.

3. Si la solution adoptée est celle d'un poste de chargement où de déchargement en
rade foraine, les installations (y compris les pipe-lines flottants) seront construites,
balisées et exploitées par l’Entrepreneur à ses frais sous le régime de l'autorisation
d'occupation temporaire du domaine public maritime.

Les dispositions adoptées et les règlements d'exploitation seront approuvés par
"AUTORITE CONCEDANTE sur proposition de l'Entrepreneur :

ARTICLE 25 : Dispositions applicables aux centrales électriques

Les centrales électriques installées par l'Entrepreneur ainsi que ses réseaux de
distribution d'énergie sont considérés comme des dépendances légales de l'entreprise
et seront assujettis à toutes les réglementations et à tous les contrôles appliqués aux
installations de production et de distribution d'énergie similaires.

L'Entrepreneur produisant de l'énergie électrique pour l'alimentation de ses chantiers,
pourra céder au prix de revient tout excédent de puissance par rapport à ses besoins
propres à un organisme désigné par l'AUTORITE CONCEDANTE.

ARTICLE 26 : Substances minérales autres que les Hydrocarbures liquides
ou gazeux

Si l'Entrepreneur, à l'occasion de ses recherches où de ses exploitations
d'hydrocarbures, était amené à extraire des substances minérales autres que les
hydrocarbures liquides ou gazeux, sans pouvoir séparer l'extraction des
hydrocarbures, l'AUTORITE CONCEDANTE, le Titulaire et l'Entrepreneur se

NUL ZE FR
concerteront pour examiner si lesdites substances minérales doivent être séparées et
conservées.

Toutefois, l'Entrepreneur ne sera pas tenu d'exploiter, de séparer et de conserver les
substances autres que les hydrocarbures liquides ou gazeux si leur séparation et leur
conservation constituent des opérations trop onéreuses où trop difficiles.

ARTICLE 27 : Installations diverses

Ne seront pas considérées comme des dépendances légales de l'entreprise de
l'Entrepreneur :

- les installations de traitement des hydrocarbures liquides, solides ou gazeux et
en particulier les raffineries,

- les installations de distribution au public de combustibles liquides où gazeux .

Par contre, seront considérées comme des dépendances légales de l'entreprise de
l'Entrepreneur les installations de premier traitement des hydrocarbures extraits
aménagés par lui en vue de permettre le transport et la commercialisation desdits
hydrocarbures et notamment les installations de « dégazolinage » des gaz bruts .

TITRE V

SURVEILLANCE ET CONTROLE

ARTICLE 28 : Documentation fournie à l‘Entrepreneur par l'AUTORITE
CONCEDANTE

L'AUTORITE CONCEDANTE fournira à l'Entrepreneur la documentation qui se trouve
en sa possession et concernant :

- le cadastre et la topographie,

- la géologie générale,

- la géophysique,

= l'hydrologie et l'inventaire des ressources hydrauliques,

- les forages.

Cependant l'AUTORITE CONCEDANTE ne lui fournira pas des renseignements ayant
un caractère secret du point de vue de la Défense Nationale ou des renseignements

fournis par les titulaires de permis et/ou de concessions en cours de validité et dont
la divulgation à des tiers ne peut être faite sans l'assentiment des intéressés.

ARTICLE 29 : Contrôle technique

NULS Hs

L'Entrepreneur sera soumis à la surveillance de l'AUTORITE CONCEDANTE suivant les
dispositions prevues au Code des Hydrocarbures dans les conditions précisées aux
Articles 31 à 44 ci-après.

ARTICLE 30 : Application du Code des Eaux

L'Entrepreneur, tant pour ses travaux de recherche que pour ses travaux
d'exploitation, se conformera aux dispositions de la législation tunisienne en vigueur
relatives aux eaux du domaine public et dans les conditions précisées par les
dispositions du présent Cahier des Charges.

Les eaux que l'Entrepreneur pourrait découvrir au cours de ses travaux restent
classées dans le domaine public. Elles ne sont susceptibles d'utilisation permanente,
par lui, qu'en se conformant à la procédure d'autorisation ou de concession prévue
au Code des Eaux.

‘Entrepreneur prendra toutes mesures appropriées qui seront concertées avec les
services compétents du Ministère de l'Agriculture en vue de protéger les nappes
aquifères.

Le Ministère de l'Agriculture se réserve le droit d'arrêter ou d'interdire tout forage si
es dispositions prises ne sont pas susceptibles d'assurer la conservation des nappes
artésiennes.

L'Entrepreneur sera tenu de communiquer aux services compétents du Ministère de
Agriculture tous les renseignements qu'il aura pu obtenir à l'occasion de ses forages
sur les nappes d'eau rencontrées par lui (position, niveau statique, analyses, débit)
dans les formes que lui seront prescrites.

ARTICLE 31 : Accès aux chantiers

L'AUTORITE CONCEDANTE pourra, à tout moment, déléguer sur les chantiers de
l'Entrepreneur, et à la charge de celui-ci, un agent qui aura libre accès à toutes les
installations et à leurs dépendances légales en vue de s'assurer du progrès des
travaux, procéder aux mesures et jaugeages des hydrocarbures et, d'une façon
générale, vérifier que les droits et intérêts de l'AUTORITE CONCEDANTE sont
sauvegardées.

ARTICLE 32 : Obligation de rendre compte des travaux

a. L'Entrepreneur adressera à l'AUTORITE CONCEDANTE, trente (30) jours au moins
avant le commencement des travaux :

- Le programme de prospection géophysique projeté qui doit comprendre
notamment une carte mettant en évidence le maillage à utiliser ainsi que le
nombre de kilomètres à acquérir et la date du commencement des opérations et
leurs durées approximatives;

= Un rapport d'implantation pour tout forage de recherche et un programme relatif
à chaque forage de développement.
Le rapport d'implantation précisera :

les objectifs recherchés par le forage et les profondeurs prévues,
- l'emplacement du forage projeté, défini par ses coordonnées géographiques
avec un extrait de carte annexé,

la description sommaire du matériel employé,
- les prévisions géologiques relatives aux terrains traversés,

le programme minimum des opérations de carottage et de diagraphies,

- le programme envisagé pour les tubages,
- les dispositions envisagées pour l'alimentation en eau,

- éventuellement les procédés que l'Entrepreneur compte utiliser pour mettre en
exploitation le ou les forage(s).

b. L'Entrepreneur adressera à l'AUTORITE CONCEDANTE, un rapport journalier sur
l'avancement de ses travaux en cours tels que campagne sismique, forages et
constructions.

Il devra remettre dès que possible une copie des enregistrements réalisés.
c. Le carnet de forage

L'Entrepreneur est tenu de tenir sur tout chantier de forage un carnet paginé et
paraphé, d'un modèle agréé par l'AUTORITE CONCEDANTE où seront notées au fur
et à mesure des travaux, sans blanc ni grattage, les conditions d'exécution de ces
travaux et en particulier :

- la nature et le diamètre de l'outil ;
- l'avancement du forage ;
- les paramètres de forage ;

- la nature et la durée des manœuvres et opérations spéciales telles que
carottage, alésage, changement d'outils et instrumentation ;
- les indices et incidents significatifs de toute nature.

Ce carnet sera tenu sur place à la disposition des agents de l'AUTORITE
CONCEDANTE.

ARTICLE 33 : Contrôle technique des forages

1. En dehors des opérations de carottage et de contrôle du forage prévues dans le
rapport d'implantation visé à l'article 32 ci-dessus, l'Entrepreneur devra exécuter
toutes les mesures appropriées afin de déterminer les caractéristiques des terrains
traversés.

2. Une collection des déblais de forage et des éventuelles carottes sera constituée
par l'Entrepreneur et tenue par lui en un lieu convenu à l'avance, à la disposition de
l'AUTORITE CONCEDANTE.
L'Entrepreneur aura le droit de prélever sur les carottes et les déblais de forages les
échantillons dont il aura besoin pour effectuer, ou faire effectuer, des analyses et des
examens.

Dans la mesure où ce sera possible, le prélèvement ainsi opéré ne portera que sur
une fraction de carottes et déblais correspondant à une même caractéristique, de
teile manière que le reste de l'échantillon puisse demeurer dans la collection et être
examiné par les agents de l'AUTORITE CONCEDANTE. À défaut et sauf impossibilité,
l'échantillon unique ne sera prélevé qu'après avoir été examiné par un représentant
qualifié de l'AUTORITE CONCEDANTE.

Dans le cas où cet examen préalable serait impossible, un compte rendu spécial en
sera fait à l'AUTORITE CONCEDANTE.

En outre, si l'échantillon unique n'a pas été détruit, il sera réintégré dans la collection
par le Titulaire ou par l'AUTORITE CONCEDANTE après avoir subi les examens et
analyses. L'Entrepreneur conservera soigneusement le reste des déblais et carottes
pour que l'AUTORITE CONCEDANTE puisse à son tour prélever des échantillons pour
sa collection et ses propres examens et analyses.

Toutes les carottes et tous les déblais de forage qui resteront après les prises
d'échantillons visées ci-dessus seront conservés par l'Entrepreneur aussi longtemps
qu'il le jugera utile. Ils seront mis par lui à la disposition de l'AUTORITE
CONCEDANTE au plus tard à l'expiration du Permis.

3, L'Entrepreneur informera l'AUTORITE CONCEDANTE, dans un délai suffisant pour
que celle-ci puisse s'y faire représenter, de toutes opérations importantes telles que
diagraphies , tubage , cimentation et essais de mise en production.

L'Entrepreneur avisera l'AUTORITE CONCEDANTE de tout incident grave susceptible
de compromettre la poursuite d'un forage ou de modifier de façon notable les
conditions de son exécution.

4. L'Entrepreneur fournira à l'AUTORITE CONCEDANTE une copie des rapports sur
es examens faits sur les carottes et les déblais de forage ainsi que sur les opérations
de forage, y compris les activités spéciales mentionnées au paragraphe 3 du
présent Article.

ARTICLE 34 : Arrêt d'un forage

L'Entrepreneur pourra arrêter définitivement un forage qu'après en avoir avisé
'AUTORITE CONCEDANTE. Sauf circonstances particulières, cet avis devra être
donné au moins soixante douze (72) heures à l'avance.

L'Entrepreneur devra soumettre, qu'il s'agisse d'un abandon définitif ou d'un abandon
provisoire d'un forage, un programme qui devra être conforme à la réglementation
technique en vigueur ou, à défaut, aux normes les plus récentes publiées par
‘American Petroleum Institute.

Toutefois, si l'AUTORITE CONCEDANTE n'a pas fait connaître ses observations dans
les soixante douze (72) heures qui suivent le dépôt du programme d'abandon du
forage par l'Entrepreneur celui-ci sera censé avoir été accepté.

ARTICLE 35 : Compte rendu de fin de forage

L'Entrepreneur adressera à l'AUTORITE CONCEDANTE dans un délai maximum de
trois (3) mois après la fin de tout forage, un rapport final, dit "compte rendu de fin
de forage”.

Le compte rendu de fin de forage comprendra notamment :

a. Une copie du profil complet dudit forage, donnant la coupe des terrains traversés,
les observations et mesures faites pendant le forage, le profil des tubages restant
dans le puits, les diagraphies et les résultats des essais de production,

b. Un rapport qui contiendra les renseignements géophysiques et géologiques se
référant directement au forage considéré.

ARTICLE 36 : Essais des forages

1. Si au cours d'un forage, l'Entrepreneur juge nécessaire d'effectuer un essai sur
une couche de terrain qu'il croit susceptible de produire des hydrocarbures, il en
avisera l'AUTORITE CONCEDANTE au moins vingt-quatre (24) heures avant de
commencer un tel essai.

2. En dehors des exceptions prévues aux paragraphes 3 et 5 du présent Article,
l'initiative d'entreprendre ou de renouveler un essai appartiendra à l'Entrepreneur.

3. Pendant l'exécution d'un forage, et à la demande du représentant dûment qualifié
de l'Autorité Concédante, l'Entrepreneur sera tenu de faire l'essai de toute couche de
terrain susceptible de contenir des hydrocarbures, à la condition toutefois qu'un tel
essai puisse être exécuté sans nuire à la marche normale des travaux de
l'Entrepreneur.

4. Dans le cas où l'exécution, ou la répétition de l'un des essais effectués à la
demande de l'AUTORITE CONCEDANTE, et malgré l'avis contraire de l'Entrepreneur ,
occasionne à l'Entrepreneur une perte ou une dépense , une telle perte ou dépense
serait à la charge :

- de l'Entrepreneur, si ledit essai révèle une découverte potentiellement
exploitable,

- de l'AUTORITE CONCEDANTE, si ledit essai ne conduit pas à une
découverte potentiellement exploitable.

S. Lorsque les opérations de forage d'un puits de développement conduisent
raisonnablement à supposer l'existence d'une zone minéralisée en hydrocarbures
suffisamment importante et non encore reconnue, l'Entrepreneur sera tenu de
prendre toutes les mesures techniquement utiles pour compléter la

reconnaissance de cette zone.
EN
3 \
t D U
VS |
ARTICLE 37 : Compte rendu et programme annuels

Avant le ter avril de chaque année, l'Entrepreneur sera tenu de fournir un compte
rendu général de son activité pendant l'année précédente conformément aux
dispositions du Code des Hydrocarbures.

Ce compte rendu indiquera les résultats obtenus pendant l'année considérée ainsi
que les dépenses de recherche et d'exploitation engagées par l'Entrepreneur.

Ce compte rendu sera établi dans les formes qui seront concertées à l'avance entre
J'AUTORITE CONCEDANTE et l'Entrepreneur.

ARTICLE 38 : Exploitation méthodique d'un gisement

Toute exploitation d’un gisement devra être rationnelle et conduite suivant les règles
de l'art et les saines pratiques de l'industrie pétrolière.

Sa mise en oeuvre doit assurer un niveau de production optimum garantissant une
récupération maximale des hydrocarbures.

Trois mois au moins avant de commencer l'exploitation régulière d'un gisement,
l'Entrepreneur devra porter à la connaissance de l'AUTORITE CONCEDANTE le
schéma d'exploitation. Ce schéma devra comporter la destination finale de chacun
des effluents.

Dans les puits produisant des hydrocarbures liquides, la production de gaz devra être
aussi réduite que possible, dans les limites permises pour une récupération optimale
des liquides. Dans les puits ne produisant que du gaz, il est interdit de laisser débiter
e gaz en dehors du circuit d'utilisation.

Des dérogations aux règles ci-dessus pourront être accordées par l'AUTORITE
CONCEDANTE à la demande dûment justifiée et motivée de l'Entrepreneur.

Toute modification importante apportée aux dispositions du schéma initial sera
immédiatement portée à la connaissance de l'AUTORITE CONCEDANTE.

ARTICLE 39 : Contrôle des puits de production

L'Entrepreneur disposera sur chaque puits, ou chaque groupe de puits producteurs,
des appareils permettant de suivre régulièrement, d'une manière non équivoque, et
conforme aux usages suivis dans l'industrie du pétrole et du gaz, les paramètres de
production de ces puits .

Tous les documents concernant ces contrôles seront mis à la disposition de
l'AUTORITE CONCEDANTE. Sur demande de celle-ci, l'Entrepreneur lui en fournira
des copies.

ARTICLE 40 : Conservation des gisements
L'Entrepreneur exécutera les travaux, mesures ou essais nécessaires pour assurer là

meilleure connaissance possible du gisement. k
ES

KV

W IL \
L'Entrepreneur pourra être rappelé par l'AUTORITE CONCEDANTE a l'observation des
règles de l'art et en particulier, il sera tenu de régler et éventuellement de réduire le
débit des puits, de façon à ce que l'évolution régulière du gisement ne soit pas
perturbée.

ARTICLE 41 : Coordination des recherches et des exploitations faites dans
un même gisement par plusieurs exploitants différents

Si un même gisement s'étend sur les périmètres de plusieurs Concessions
d'Exploitation distinctes attribuées à des bénéficiaires différents, l'Entrepreneur
s'engage à conduire ses recherches et ses expioitations sur la partie du gisement
qui le concerne en se conformant à un plan d'ensemble.

Ce plan d'ensemble sera établi dans les conditions définies ci-après :

1. L'AUTORITE CONCEDANTE invitera chacun des Titulaires intéressés par un même
gisement à se concerter pour établi un plan unique de recherches et
d'exploitation applicable à la totalité dudit gisement.

Ce plan précisera si nécessaire, les bases suivant lesquelles les hydrocarbures
extraits seront répartis entre les Titulaires.

Il précisera, le cas échéant, les modalités suivant lesquelles sera désigné un
«Comité d'unitisation» chargé de diriger les recherches et l'exploitation en
commun.

L'AUTORITE CONCEDANTE pourra se faire représenter aux séances dudit Comité.

2. À défaut d'un accord amiable entre les intéressés, intervenu dans les quatre-
vingt-dix (90) jours à partir de l'invitation faite par l'AUTORITE CONCEDANTE,
ceux-ci seront tenus de présenter à cette dernière leurs plans individuels de
recherche où d'exploitation.

L'AUTORITE CONCEDANTE proposera à la décision du Ministre chargé des
Hydrocarbures un arbitrage portant sur le plan unique de recherche ou
d'exploitation, les bases de répartition des hydrocarbures, et la création éventuelle
d'un Comité d'unitisation.

3. Sauf s'il en résulte un préjudice grave pour l'un des Titulaires intéressés, la
décision arbitrale devra essayer de se rapprocher le plus possible des propositions
qui sont faites par un Titulaire ou un groupe de Titulaires, représentant au moins
les trois quarts des intérêts en cause, en tenant compte notamment des réserves
en place.

L'appréciation des intérêts et des réserves en place sera faite sur la base des
données acquises concernant le gisement au moment où sera rendue la décision
arbitrale.

Le plan d'unitisation pourra être révisé à l'initiative de l'une quelconque des parties
intéressées, où du Ministère chargé des Hydrocarbures si les progrès obtenus

ES
LL
ultérieurement dans la connaissance du gisement amenent à modifier
l'appréciation des intérêts en cause et des réserves en place.

4. Les intéressés seront tenus de se conformer aux décisions arbitrales du Ministre
chargé des Hydrocarbures dès qu'elles leur auront été notifiées.

ARTICLE 42 : Obligation générale de communiquer les documents

L'Entrepreneur sera tenu de fournir à l'AUTORITE CONCEDANTE, sur sa demande,
outre les documents énumérés au présent Titre, les renseignements statistiques
concernant la production, le traitement et éventuellement le stockage et les
mouvements des hydrocarbures extraits de ses recherches et de ses exploitations ,
les stocks de matériel et de matières premières, les commandes et les importations
de matériel, le personnel , ainsi que les copies des pièces telles que cartes, plans,
enregistrements, relevés , extraits de registres où de comptes rendus permettant de
justifier les renseignements fournis .

ARTICLE 43 : Unités de mesure

Les renseignements, chiffres, relevés, cartes et plans seront fournis à l'AUTORITE
CONCEDANTE en utilisant les unités de mesure ou les échelles agréées par
l'AUTORITE CONCEDANTE.

Toutefois, à l'intérieur de ses services, l'Entrepreneur pourra utiliser tout autre
système sous réserve d'en faire les conversions correspondantes au système
métrique.

ARTICLE 44 : Cartes et plans

1. Les cartes et plans seront fournis par l'Entrepreneur en utilisant les fonds de
cartes ou de plans du service topographique tunisien, ou en utilisant les fonds de
cartes ou de plans établis par d'autres services topographiques à condition qu'ils
soient agréés par l'AUTORITE CONCEDANTE.

A défaut, et après que l'Entrepreneur se soit concerté avec l'AUTORITE
CONCEDANTE et le service topographique, ces cartes et plans pourront être
étabiis par les soins et aux frais de l'Entrepreneur, aux échelles et suivant les
procédés les mieux adaptés à l'objet recherché.

Ils seront dans tous les cas rattachés aux réseaux de triangulation et de
nivellement généraux de la Tunisie.

2. L'AUTORITE CONCEDANTE et l'Entrepreneur se concerteront pour déterminer
dans quelles conditions ce dernier pourra exécuter des travaux de levés de plans,
cartographie, photographies aériennes, restitutions photogrammétriques qui
seraient nécessaires pour les besoins de ses recherches ou de ses exploitations.

Si l'Entrepreneur confie lesdits travaux à des contractants autres que le service
topographique tunisien, il sera tenu d'assurer la liaison avec le service
topographique tunisien, de telle manière que les levés effectués lui soient

a,

Mg L

i
\
Si
communiqués et puissent être utilisés par lui. L'Entrepreneur remettra au service
topographique tunisien deux tirages des photos aériennes levées par lui où pour
son compte.

3. L'AUTORITE CONCEDANTE, s'engage, dans la limite des restrictions et servitudes
imposées par la Défense Nationale, à donner à l'Entrepreneur toutes autorisations
de parcours et toutes autorisations de survol d'aéronefs, où de prises de vues
aériennes, lui permettant d'exécuter les travaux topographiques en question.

TITRE VI

EXPIRATION DE LA CONCESSION ET RETOUR DES INSTALLATIONS DU
TITULAIRE A L'AUTORITE CONCEDANTE

ARTICLE 45 : Fin de la concession par arrivée à terme

1. Sans préjudice des dispositions de l'article 61 du Code des Hydrocarbures, feront
retour gratuitement à l'AUTORITE CONCEDANTE dans l'état où ils se trouvent à la fin
de la concession par arrivée à terme, les immeubles au sens de l'article 53-1 du
Code des Hydrocarbures.

Cette disposition s'applique notamment aux immeubles et aux droits réels
immobiliers suivants :

i) terrains acquis ou loués par le Titulaire ;
ii) les droits à bail, ou occupation temporaire que détient le Titulaire.

Les baux et les contrats relatifs à toutes les locations ou occupations de terrains
devront comporter une clause réservant expressément à l'AUTORITE CONCEDANTE
la faculté de se substituer au Titulaire.

Il en sera de même pour tous les contrats de fourniture d'énergie ou d'eau, ou de
transports spéciaux concernant les hydrocarbures en vrac.

Un état des lieux et un inventaire des biens visés au présent Article seront dressés
contradictoirement dans les six(6) mois précédant la fin de la concession
d'exploitation .

ii) les puits, sondages d'eau et bâtiments industriels ;
iv) les routes et pistes d'acces, les adductions d'eau y compris les captages et les
installations de pompage, les lignes de transport d'énergie y compris les postes de

transformation, de coupure et de comptage, les moyens de télécommunications
appartenant en propre au Titulaire.

v) les bâtiments appartenant en propre au Titulaire, qu'ils soient à usage de bureaux
ou de magasins ; les habitations destinées au logement du personnel affecté à

ni
er

l'exploitation et leurs annexes ; les droits à bail où à occupation que le titulaire
peut détenir sur des bâtiments appartenant à des tiers et utilisés par lui aux fins
ci-dessus,

vi) les embranchements particuliers de voies ferrées desservant les chantiers du
Titulaire, ou les raccordant au réseau public.

Il est cependant entendu que les installations entrant dans les catégories
limitativement énumérées ci-dessus, feront retour à l'AUTORITE CONCEDANTÉE si,
bien que situées à l'extérieur du périmètre de la concession, elles sont
indispensables à la marche de cette concession exclusivement.

2. Si des installations devant faire retour à l'AUTORITE CONCEDANTE dans les
conditions indiquées au présent Article étaient nécessaires ou utiles, en totalité ou en
partie, à l'exploitation d'autres concessions où permis du Titulaire en cours de
validité, les conditions dans lesquelles ces installations seraient utilisées en commun
et dans la proportion des besoins respectifs du Titulaire et de l'AUTORITE
CONCEDANTE seront arrêtées d'un commun accord avant leur remise à l'AUTORITE
CONCEDANTE. Réciproquement, il en sera de même pour les installations du Titulaire
ne faisant par retour à l'AUTORITE CONCEDANTE et dont l'usage serait indispensable
à celle-ci pour la marche courante de l'exploitation de la concession reprise par elle.

ARTICLE 46 : Faculté de rachat des installations

1. En fin de concession par arrivée à terme, l'AUTORITE CONCEDANTE aura la
faculté de racheter pour son compte, ou le cas échéant, pour le compte d’un
nouveau Titulaire de concessions ou de permis de recherche qu'elle désignera, tout
ou partie des biens énumérés ci-après ; autres que ceux visés à l'article 45 du
présent cahier et qui seraient nécessaires pour la poursuite de l'exploitation et
l'évacuation des hydrocarbures extraits :

a) les consommables, les objets mobiliers et les immeubles appartenant au Titulaire ;

b) les installations et l'outillage se rattachant à l'exploitation, à la manutention et au
stockage des hydrocarbures bruts ;

La décision de l'AUTORITE CONCEDANTE précisant les installations visées ci-dessus
et sur lesquelles elle entend exercer la faculté de rachat devra être notifiée au
Titulaire six (6) mois avant l'expiration de la concession correspondante.

Le prix de rachat correspondra à la valeur comptable nette des dits biens.

Ce prix devra être payé au Titulaire dans les deux (2) mois qui suivront l'expiration
de la concession, sous peine d'intérêts moratoires calculés au taux légal, et sans mise
en demeure préalable.

2-L'AUTORITE CONCEDANTE pourra en cas d'exercice de la faculté de rachat
requérir du Titulaire soit pour son propre compte, soit pour le compte du nouveau
permissionnaire, ou concessionnaire désigné par elle, que les installations en cause
soient mises à sa disposition, suivant les dispositions prévues au paragraphe 2 de
l'article 45 ci-dessus.

3. Toutefois, ne pourront être rachetés les biens visés au paragraphe 1 du présent
article lorsqu'ils sont, en totalité ou en partie seulement, nécessaires au Titulaire pour
lui permettre de poursuivre son exploitation sur l’une de ses concessions qui ne serait
pas arrivée à expiration.

ARTICLE 47 : Fin de la concession par la renonciation

Si l'Entrepreneur veut exercer son droit de renoncer à la totalité ou à une partie
seulement de l’une des concessions, il est tenu de le notifier à l'AUTORITE
CONCEDANTE au plus tard 12 mois avant la date de renonciation.

Les droits respectifs de l'AUTORITE CONCEDANTE ,du Titulaire et de l'Entrepreneur
seront réglés conformément aux dispositions prévues par le Code des Hydrocarbures
et aux articles 45 et 46 du présent cahier des charges .

En cas de renonciation partielle à la concession, les dispositions du Code des
Hydrocarbures et du présent Cahier des Charges continueront à régir le reste de la
concession.

ARTICLE 48 : Obligation de maintenir les ouvrages en bon état

Jusqu'à la fin de la concession, l'Entrepreneur sera tenu de maintenir les bâtiments,
les ouvrages de toute nature, les installations pétrolières et les dépendances légales
en bon état d'entretien et d'exécuter en particulier les travaux d'entretien des puits
existants et de leurs installations de pompage et de contrôle.

ARTICLE 49 : Pénalités en cas de retard dans la remise des installations

Dans les cas prévus à l'article 45 ci-dessus, tout retard résultant du fait du Titulaire
dans la remise de tout ou partie des installations revenant à l'AUTORITE
CONCEDANTE ouvrira à cette dernière le droit au paiement d'une astreinte égale à
un pour cent (1%) de la valeur des installations non remises, par mois de retard, et
après mise en demeure non suivie d'effet dans le délai d'un mois.

ARTICLE 50 : Fin de la concession par déchéance

Si l'un des cas de déchéance prévus par l'article 57 du Code des Hydrocarbures se
réalise, le Ministre chargé des hydrocarbures mettra l'Entrepreneur en demeure de
régulariser sa situation dans un délai qui ne pourra excéder six (6) mois.

Si l'Entrepreneur en cause n'a pas régularisé sa situation dans le délai imparti, ou s'il
n'a pas fourni une justification satisfaisante, la déchéance sera prononcée.

Dans ce cas, la concession, les immeubles et meubles s'y rapportant visés à l'article
53 du Code des Hydrocarbures feront retour gratuitement à l'AUTORITE
CONCEDANTE.

ARTICLE 51 : Responsabilité de l'Entrepreneur vis-à-vis des tiers

A l'expiration de la concession par arrivée à terme , en cas de renonciation, où en cas
de déchéance, l'Entrepreneur devra souscrire une assurance couvrant pendant un
délai de dix ans (10) les risques résultant de son activité et susceptibles d'apparaître
après retour de la dite Concession à l'AUTORITE CONCEDANTE .
TITRE VII

CLAUSES ECONOMIQUES

ARTICLE 52 : Réserves d'hydrocarbures pour les besoins de l'économie

1.

N

tunisienne

Le droit d'achat par priorité d'une part de la production des hydrocarbures
liquides extraits par le Titulaire de ses concessions en Tunisie sera exercé pour
couvrir les besoins de la consommation intérieure tunisienne et ce,
conformément aux dispositions du Code des Hydrocarbures et des dispositions
CI-apres :

i) L'obligation du Titulaire de fournir une part de la production pour
couvrir les besoins de la consommation intérieure tunisienne sera
indépendante de la redevance proportionnelle à la production prévue à
l'article 101 du Code des Hydrocarbures ;

ii) Sile Titulaire produit plusieurs qualités de pétrole brut, le droit d'achat
portera sur chacune de ces qualités, sans pouvoir excéder, sauf accord
formel du Titulaire, le maximum prévu par le Code des Hydrocarbures
pour chacune d'elles ;

La livraison pourra être effectuée au choix du Titulaire, sous forme de produits
finis. Dans le cas de livraison en produits finis obtenus par raffinage effectué
en Tunisie, la livraison sera faite à l'AUTORITE CONCEDANTE à la sortie de la
raffinerie.

La qualité et les proportions des produits raffinés à livrer seront déterminées en
fonction des résultats que donneraient les hydrocarbures bruts du Titulaire s'ils
étaient traités dans une raffinerie tunisienne, ou, à défaut, dans une raffinerie du
littoral de l'Europe.

Les

prix seront déterminés par référence à ceux des produits de même nature qui

seraient importés en Tunisie dans des conditions normales, réduits d'un montant
calculé de manière à correspondre à une réduction de dix pour cent (10%) de la
valeur du pétrole brut à partir duquel ils auront été raffinés, valeur calculée
conformément aux dispositions du Code des Hydrocarbures.

Toutefois, cette réduction ne s'appliquera pas pour ceux de ces produits qui sont
destinés à l'exportation. L'AUTORITE CONCEDANTE s'engage à donner toutes
facilités afin de permettre au Titulaire de créer une raffinerie dont les produits
seront destinés à l'exportation et/ou une usine de liquéfaction de gaz naturel et/ou

des

usines de pétrochimie traitant les hydrocarbures ou leurs dérivés .

ARTICLE 53 : Prix de vente des hydrocarbures

Pour

les hydrocarbures liquides, le Titulaire et l'Entrepreneur seront tenus

d'appliquer un prix de vente à l'exportation qui ne doit pas être inférieur au « prix de

FH.
ul 2f OX

l'a:
Î

\
J
vente normal » défint après, tout en leur prrimettant de trouver un débouché pour
la totalité de leur proc tion

Le « prix de vente normal > d'un hydrocarbure liquide au sens du présent Cahier des
Charges sera celui qui, compte tenu des autres tacteurs entrant en ligne de compte
tels que les assurances et le fret, donnera, sur les marchés qui constituent un
débouché normal pour la production tunisienne, un prix comparable à celui des
hydrocarbures liquides d'autres provenances concourant également au ravitaillement
normal des mêmes marchés et de qualité comparables.

Pour les hydrocarburt gazeux, le Titulaire et Entrepreneur sont tenus d'appliquer
un prix de vente à l'exportation qui ne sera pas inférieur au prix de vente normal .

Le prix de vente norma sera celui obtenu par le itulaire et l'Entrepreneur dans leurs
contrats de vente de Gaz.

Les cours considérés pour la détermination du prix de vente normal seront les cours
normalement pratiqués dans les transaction: “ommerciales régulières, à l'exclusion
des :

-_ Ventes directes 0: indirectes du vendeur jar l'entremise de courtiers à une
société affiliée.

-_ Echanges, transa: tions par troc ou impliquant des restrictions, ventes forcées et
en général toute: ventes d'hydrocarbures motivées entièrement ou en partie
par des considérations autres que celles prévalant normalement dans une
vente.

- Ventes résultant :l'accords entre gouvernements ou entre gouvernements et

sociétés étatiques.

TITRE VIIT
DISPOSITIONS DIVERSES
ARTICLE 54 : Personnel de l'Entrepreneur

L'Entrepreneur est ten de se soumettre à ia égislation et à la réglementation en
vigueur en Tunisie en ce qui Concerne le travail &t la prévoyance sociale.

L'Entrepreneur sera tenu de s'adresser aux bursaux de placement pour l'embauche
de la main d'œuvre :.on specialisée ou de li main-d'œuvre qualifiée susceptible
d'être recrutée en Tir sie

Il sera tenu d'admeti. 25 € .didatures quai : présentées par lesdits bureaux.

La proportion des T:: siens dans l'effectif ::':! de l'Entrepreneur sera soumise à
l'approbation de l'AL)RITE CONCEDANTE tant entendu, que ladite proportion
sera déterminée en : sant : ompte de la ne de l'activité de l'Entrepreneur en
cours et des dispositi & rtide 62 du Co es Hiydrocarbures.

ARTICLE 55 : Défense Nationale et Sécurité du Territoire

L'Entrepreneur sera tenu de se soumettre aux mesures prises par les autorités civiles
ou militaires en matière de Défense Nationale et de Sécurité du Territoire de la
République Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre l'application de
certaines clauses du présent Cahier des Charges et de la Convention à laquelle celui-
ci est annexé.

Néanmoins, les avantages permanents que confèrent l'Entrepreneur le présent
Cahier des Charges et la Convention à laquelle celui-ci est annexé, subsisteront et ne
seront pas modifiés quant au fond.

L'Entrepreneur ne pourra exercer d'autres recours en indemnité à l'occasion des
décisions visées ci-dessus, que ceux qui seront ouverts par la législation en vigueur à
toute entreprise tunisienne susceptible d'être lésée par une mesure analogue.

ARTICLE 56 : Cas de force majeure

L'Entrepreneur n'aura pas contrevenu aux obligations résultant du présent Cahier des
Charges, s'il justifie que le manquement aux dites obligations est motivé par un cas
de force majeure et ce, conformément à l'article 62.1 du Code des Hydrocarbures.

Est considéré comme cas de force majeure tout évènement extérieur présentant un
caractère à la fois imprévisible et irrésistible empêchant là partie qui en est affectée
d'exécuter tout ou partie des obligations mises à sa charge par la Convention et le
Cahier des Charges tels que :

1- Tous phénomènes naturels y compris les inondations, incendies, tempêtes,
explosions, foudres, glissements de terrain ou tremblements de terre dont l'intensité
est inhabituelle au pays;

2- guerre, révolution, révolte, émeute ou blocus ;

3- grèves à l'exception de celles du personnel de l'Entrepreneur;

4- restrictions gouvernementales.

Les retards dus à un cas de force majeure n'ouvriront à l’Entrepreneur aucun droit à
indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation d'égale durée de
la validité du Permis ou des Concessions d'Exploitation sur lesquels ces retards se
sont produits.

ARTICLE 57 : Communication de documents pour contrôle

L'Entrepreneur aura l'obligation de mettre à la disposition de l'AUTORITE
CONCEDANTE tous documents utiles pour la mise en oeuvre du contrôle par l'Etat,
des obligations souscrites par l'Entrepreneur dans le présent Cahier des Charges et
dans la Convention à laquelle il est annexé.

eg
ARTICLE 58 : Copies des documents

L'Entrepreneur devra remettre au Ministère chargé des Hydrocarbures un (1) mois
au plus tard après la signature de la Convention, cinquante (50) copies de ladite
Convention, du Cahier des Charges et des pièces y annexées telles qu'enregistrées.

Il en sera de même pour tous les avenants et actes additionnels qui interviendraient

ultérieurement et se rattachant à la présente Convention et au présent Cahier des
Charges.

al 2 JAN 2006

Fait à Tunis le; snsssieeeenenensee
en cinq (5) exemplaires originaux

Pour l'ETAT TUNISIEN

Le

Ministre de l'Industrie, de l'Energie et des Petites et Moyennes Entreprises

Pour l'Entreprise Tunisienne Pour Candax Energy Inc.
d'Activités Pétrolières

er | IT
Mr. Taieb EL KAMEL Mr. Michael WOOD

Le Président Directeur Général Le Président

Pour la Société de Maintenance
d'Installations Pétrolières

Le Directeur Général
ANNEXE B

PROCEDURE DES CHANGES

PROCEDURE CONCERNANT LE CONTROLE DES CHANGES APPLICABLE A
CANDAX et SMIP

PERMIS CHAAL

Les opérations de change relatives aux activités de recherche et d'exploitation
d'hydrocarbures de CANDAX et SMIP seront régies par la réglementation des
changes, par les dispositions du Code des Hydrocarbures et par les dispositions
suivantes :

A/ Sociétés non résidentes :

1. CANDAX et toute société non résidente qui deviendrait partie à la présente
Convention et ses annexes, ci-après désignée « LA SOCIETE », est autorisée à
payer en devises étrangères, directement sur ses propres disponibilités se
trouvant à l'extérieur de la Tunisie, toutes dépenses de recherche et
d'exploitation sous réserve des dispositions suivantes:

-_ LA SOCIETE s'engage à payer intégralement en Dinars les entreprises
résidentes en Tunisie ;

- Elle pourra payer en devises étrangères, les entreprises étrangères non
résidentes en Tunisie, spécialisées dans la recherche et l'exploitation
des hydrocarbures pour les besoins des contrats conclus dans le cadre
de la présente Convention. Dans le cas où ces entreprises seraient
intégralement payées à l'étranger, elles doivent s'engager à rapatrier
en Tunisie les sommes nécessaires à leurs dépenses locales.

2. LA SOCIETE s'engage à transférer en Tunisie durant les phases de recherche
et de développement les devises nécessaires afin de faire face à ses dépenses
en Dinars.

3. LA SOCIETE est tenue conformément à l'article 44 du code des assurances
promulgué par la loi N°92-24 du 09 Mars 1992 de souscrire en Tunisie les
polices d'assurances relatives à ses activités en Tunisie.

Elle pourra librement encaisser, disposer et réexporter en devises étrangères sa

quote-part des paiements de compagnies d'assurance obtenues en compensation de
sinistres sous les conditions suivantes :

A} VA DE ° F
- Si les installations endommagées sont réparées ou remplacées, les montants
depensés à ce titre seront remboursés en devises étrangères et/ou en Dinars
Tunisiens, conformément aux dépenses réellement engagées.

-Si les installations endommagées n'ont été ni réparées, ni remplacées, les
remboursements  s'effectueront dans les mêmes monnaies que celles des
investissements initiaux et dans les mêmes proportions.

-Les indemnités d'assurances reçues en compensation de paiements ou
d'investissements réalisés en Dinars Tunisiens seront effectuées en Dinars Tunisiens.
Le produit de ces indemnites pourra être affecté pour la couverture des dépenses
locales.

4. En ce qui concerne le salaire payé aux personnes de nationalité étrangère
qui sont employées par LA SOCIETE en Tunisie, une partie raisonnable de ce salaire
sera payée en Dinars en Tunisie et le solde, auquel s'ajouteront les charges pour
avantages sociaux, qui sont payables par ces personnes dans le pays où elles ont
leur domicile, pourra être payé hors de la Tunisie en devises étrangères.

Les personnes de nationalité étrangère employées par des contractants et sous-
contractants de LA SOCIETE pour une période n'excédant pas six (6) mois, pourront
être payées hors de Tunisie en devises étrangères dans le cas où leurs frais de
séjour en Tunisie sont pris en charge par leur employeur.

Après cette période de six (6) mois, elles bénéficieront du même traitement que celui
accordé aux employés LA SOCIETE en vertu du paragraphe précédent.

Il reste entendu que tous les employés étrangers de LA SOCIÈTE et de ses
contractants et sous-contractants qui sont employés en Tunisie seront soumis à
l'imposition sur le revenu en Tunisie conformément à la législation en vigueur.

5. LA SOCIETE ne pourra recourir à aucune forme de financement provenant
des banques résidentes en Tunisie, sauf pour les cas de découverts de courte durée
dus à des retards dans les opérations de conversion en Dinars des devises
disponibles en Tunisie.

6. LA SOCIETE demandera en premier lieu le transfert des soldes créditeurs
en Dinars. Si le transfert n'est pas effectué dans le mois qui suit la demande, à la
suite d'un avis motivé contraire de la Banque Centrale de Tunisie concernant telle ou
telle partie du solde créditeur en Dinars de LA SOCIETE, seul le montant contesté
ne pourra faire l'objet de transfert où de retenues sur les rapatriements subséquents.
Le montant contesté sera alors soumis dans le mois qui suit l'avis motivé de la
Banque Centrale de Tunisie, à une commission de conciliation composée de trois (3)
membres, le premier représentant la Banque Centrale de Tunisie, le second
représentant LA SOCIETE et le troisième nommé par les deux Parties et qui devra
être d'une nationalité différente de celle des deux Parties.

L'avis de la commission liera les parties et devra être formulé dans les quatre (4)
mois qui suivent l'avis motivé de la Banque Centrale de Tunisie.

Ces dispositions seront valables pendant toute la durée de la présente Convention et
de tous les avenants et actes additionnels qui interviendraient ultérieurement.

B/ Sociétés résidentes :

SMIP ou toute société résidente qui deviendrait partie à la présente Convention et
ses annexes ci-après désignée « La société », s'engage à respecter la réglementation
tunisienne de change telle qu'aménagée par les dispositions suivantes :

- La société est autorisée à se faire ouvrir par les intermédiaires
agréés des comptes professionnels en devises. Ces comptes seront
alimentés jusqu'à 100 % de ses recettes en devises et
fonctionneront conformément à la réglementation de change en
vigueur ;

-_ La société peut effectuer librement tous transferts afférents à des
règlements de ses dépenses courantes engagées en devises pour
son approvisionnement en biens et services dans le cadre de ses
activités de recherche et d'exploitation, ainsi que pour la
distribution de dividendes revenant à ses associés non résidents,
en domiciliant auprès d'un ou plusieurs intermédiaires
agréés toutes ses opérations en la matière. L'intermédiaire agréé
est tenu à ce titre d'adresser à la Banque Centrale une fiche
d'information appuyée des justificatifs appropriés lors de chaque
transfert effectué.

- La société peut acheter librement en dinars tunisiens auprès des
agences de voyages installées en Tunisie sur présentation des
justificatifs appropriés, les billets prépaid au profit du personnel non
résident détaché où en mission en Tunisie à titre d'assistance
technique étrangère dans le cadre de l'exécution de la présente
Convention.

- Le règlement des importations pourrait s'effectuer, lorsqu'il est
exigé avant l'arrivée de la marchandise en Tunisie sur présentation
à l'intermédiaire agréé d'une facture pro forma. Une facture
définitive visée par les services de la douane doit être fournie à
intermédiaire agréé pour l'apurement du dossier.

- Les contractuels non résidents peuvent transférer librement le
montant des économies qu'ils pourraient faire sur leurs salaires en
domiciliant leurs contrats de travail auprès d’un seul intermédiaire
agréé qui est tenu à ce titre d'adresser à la Banque Centrale de
Tunisie une fiche d'information appuyée des justificatifs appropriés
lors de chaque transfert effectué.

PERMIS DE RECHERCHE CHAAL
ETAP/SMIP/CANDAX

SOMMETS EF NUMEROS DES REPERES DES PERIMETRES ELEMENTAIRES

SUPERFICIE = 1200 km? soit 300 P.E.

Sommets Numéros des repéres
1 318) 564
2 338 564
3 338 554
4 356 554
5 356. 550
6 364 550
7 364 532
8 348 532
9 348 526
10 326 526
11 326) 546
12 318 546
13 318 564

M4 À
EN
CH Ÿ

or

LOUSHFO
XBJSISIULI

ot

ra!

LOU") SH q

I/£T

Or

